EXECUTION VERSION




 









CREDIT AGREEMENT


dated as of August 5, 2015


among


ORION MARINE GROUP, INC.
as Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER
PARTY HERETO FROM TIME TO TIME,
as Guarantors


THE LENDERS PARTY HERETO,


REGIONS BANK,
as Administrative Agent and Collateral Agent


and


BANK OF AMERICA, N.A.,
BOKF, NA DBA BANK OF TEXAS
and
BRANCH BANKING AND TRUST COMPANY,
as Co-Syndication Agents,












REGIONS CAPITAL MARKETS,
a division of Regions Bank,
as Lead Arranger and Book Manager


 












DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
Page
 
 
Section 1. DEFINITIONS AND INTERPRETATION
1
 
 
Section 1.1 Definitions
1
Section 1.2 Accounting Terms
33
Section 1.3 Rules of Interpretation
34
 
 
Section 2 LOANS AND LETTERS OF CREDIT
35
 
 
Section 2.1 Revolving Loans and Term Loan A
35
Section 2.2 Swingline Loans
39
Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein
42
Section 2.4 Pro Rata Shares; Availability of Funds
46
Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes
47
Section 2.6 Scheduled Principal Payments
47
Section 2.7 Interest on Loans
48
Section 2.8 Conversion/Continuation
51
Section 2.9 Default Rate of Interest
51
Section 2.10 Fees
52
Section 2.11 Prepayments/Commitment Reductions
53
Section 2.12 Application of Prepayments
55
Section 2.13 General Provisions Regarding Payments
56
Section 2.14 Sharing of Payments by Lenders
57
Section 2.15 Cash Collateral
58
Section 2.16 Defaulting Lenders
59
Section 2.17 Removal or Replacement of Lenders
61
 
 
Section 3 YIELD PROTECTION
62
 
 
Section 3.1 Making or Maintaining LIBOR Loans
62
Section 3.2 Increased Costs
64
Section 3.3 Taxes
65
Section 3.4 Mitigation Obligations; Designation of a Different Lending Office
69
 
 


i


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 4 GUARANTY
69
 
 
Section 4.1. The Guaranty
69
Section 4.2 Obligations Unconditional
69
Section 4.3 Reinstatement
71
Section 4.4 Certain Additional Waivers
71
Section 4.5 Remedies
71
Section 4.6 Rights of Contribution
71
Section 4.7 Guarantee of Payment; Continuing Guarantee
71
Section 4.8 Keepwell
72
 
 
Section 5 CONDITIONS PRECEDENT
72
 
 
Section 5.1 Conditions Precedent to Initial Credit Extensions
72
Section 5.2 Conditions to Each Credit Extension
76
 
 
Section 6 REPRESENTATIONS AND WARRANTIES
76
 
 
Section 6.1 Organization; Requisite Power and Authority; Qualification
77
Section 6.2 Equity Interests and Ownership
77
Section 6.3 Due Authorization
77
Section 6.4 No Conflict
77
Section 6.5 Governmental Consents
77
Section 6.6 Binding Obligation
78
Section 6.7 Financial Statements
78
Section 6.8 No Material Adverse Effect; No Default
78
Section 6.9 Tax Matters
79
Section 6.10 Properties
79
Section 6.11 Environmental Matters
80
Section 6.12 No Defaults
80
Section 6.13 No Litigation or other Adverse Proceedings
80
Section 6.14 Information Regarding the Borrower and its Subsidiaries
81
Section 6.15 Governmental Regulation
81
Section 6.16 Employee Matters
82
Section 6.17 Pension Plans
82
Section 6.18 Solvency
83
Section 6.19 Compliance with Laws
83
Section 6.20 Disclosure
83
Section 6.21 Insurance
83
Section 6.22 Pledge Agreement and Security Agreement
84
Section 6.23 Mortgages
84
Section 6.24 Vessel Qualification
84
 
 


ii


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 7 AFFIRMATIVE COVENANTS
84
 
 
Section 7.1 Financial Statements and Other Reports
85
Section 7.2 Existence
87
Section 7.3 Payment of Taxes and Claims
87
Section 7.4 Maintenance of Properties
87
Section 7.5 Insurance
87
Section 7.6 Inspections
88
Section 7.7 Lenders Meetings
88
Section 7.8 Compliance with Laws and Material Contracts
88
Section 7.9 Use of Proceeds
88
Section 7.10 Environmental Matters
89
Section 7.11 Additional Real Estate Assets
89
Section 7.12 Pledge of Personal Property Assets
90
Section 7.13 Books and Records
91
Section 7.14 Additional Subsidiaries
91
Section 7.15 Interest Rate Protection
92
Section 7.16 Covenants Relating to the Vessels
92
Section 7.17 Cash Management
92
Section 7.18 Landlord Waivers
92
Section 7.19 Post Closing Covenants
93
 
 
Section 8 NEGATIVE COVENANTS
95
 
 
Section 8.1 Indebtedness
95
Section 8.2 Liens
96
Section 8.3 No Further Negative Pledges
98
Section 8.4 Restricted Payments
98
Section 8.5 Burdensome Agreements
99
Section 8.6 Investments
99
Section 8.7 Use of Proceeds
99
Section 8.8 Financial Covenants. The Credit Parties shall not:
99
Section 8.9 Fundamental Changes; Disposition of Assets; Acquisitions
100
Section 8.10 Disposal of Subsidiary Interests
101
Section 8.11 Sales and Lease-Backs
101
Section 8.12 Transactions with Affiliates and Insiders
101
Section 8.13 Prepayment of Other Funded Debt
101
Section 8.14 Conduct of Business
101
Section 8.15 Fiscal Year; Accounting Changes
102
Section 8.16 Amendments to Organizational Agreements/Material Agreements
102
Section 8.17 Capital Expenditures
102
Section 8.18 Negative Covenants Relating to the Vessels
102
 
 


iii


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS
102
 
 
Section 9.1 Events of Default
102
Section 9.2 Remedies
104
Section 9.3 Application of Funds
105
 
 
Section 10 AGENCY
106
 
 
Section 10.1 Appointment and Authority
106
Section 10.2 Rights as a Lender
107
Section 10.3 Exculpatory Provisions
107
Section 10.4 Reliance by Administrative Agent
108
Section 10.5 Delegation of Duties
108
Section 10.6 Resignation of Administrative Agent
109
Section 10.7 Non-Reliance on Administrative Agent and Other Lenders
110
Section 10.8 No Other Duties, etc
110
Section 10.9 Administrative Agent May File Proofs of Claim
110
Section 10.10 Collateral Matters
110
 
 
Section 11 MISCELLANEOUS
112
 
 
Section 11.1 Notices; Effectiveness; Electronic Communications
112
Section 11.2 Expenses; Indemnity; Damage Waiver
113
Section 11.3 Set-Off
115
Section 11.4 Amendments and Waivers
116
Section 11.5 Successors and Assigns
118
Section 11.6 Independence of Covenants
122
Section 11.7 Survival of Representations, Warranties and Agreements
122
Section 11.8 No Waiver; Remedies Cumulative
122
Section 11.9 Marshalling; Payments Set Aside
122
Section 11.10 Severability
122
Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights
122
Section 11.12 Headings
123
Section 11.13 Applicable Laws
123
Section 11.14 WAIVER OF JURY TRIAL
123
Section 11.15 Confidentiality
124
Section 11.16 Usury Savings Clause
124
Section 11.17 Counterparts; Integration; Effectiveness
125
Section 11.18 No Advisory of Fiduciary Relationship
125
Section 11.19 Electronic Execution of Assignments and Other Documents
126
Section 11.20 USA PATRIOT Act
126






iv


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------










 





















v


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------






Appendices
 
Appendix A
Lenders, Commitments and Commitment Percentages
Appendix B
Notice Information
 
 
Schedules
 
Schedule 6.1
Organization; Requisite Power and Authority; Qualification
Schedule 6.2
Equity Interests and Ownership
Schedule 6.10(b)
Real Estate Assets
Schedule 6.10(d)
Vessels
Schedule 6.14
Name, Jurisdiction and Tax Identification Numbers of Borrower and its
Subsidiaries
Schedule 6.21
Insurance Coverage
Schedule 8.1
Existing Indebtedness
Schedule 8.2
Existing Liens
Schedule 8.6
Existing Investments
 
 
Exhibits
 
Exhibit 1.1
Form of Secured Party Designation Notice
Exhibit 2.1
Form of Funding Notice
Exhibit 2.3
Form of Issuance Notice
Exhibit 2.5-1
Form of Revolving Loan Note
Exhibit 2.5-2
Form of Swingline Note
Exhibit 2.5-3
Form of Term Loan Note
Exhibit 2.8
Form of Conversion/Continuation Notice
Exhibit 3.3
Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)
Exhibit 7.1(c)
Form of Compliance Certificate
Exhibit 7.14
Form of Guarantor Joinder Agreemen
Exhibit 11.5
Form of Assignment Agreement




vi


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


CREDIT AGREEMENT


This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among ORION MARINE GROUP,
INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party hereto, as Guarantors, the Lenders from time to
time party hereto, REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”).


RECITALS:


WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities for the purposes set forth herein; and


WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


Section 1.    DEFINITIONS AND INTERPRETATION


Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.


“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (iii) in the event
the rates referenced in the preceding clauses (i) and (ii) are not available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on

DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Adjusted LIBOR
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement. Notwithstanding the foregoing, for purposes of this
Agreement, the Adjusted LIBOR Rate shall in no event be less than 0% at any
time.


“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.


“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.


“ Administrative Questionnaire” means an administrative questionnaire provided
by the Lenders in a form supplied by the Administrative Agent.


“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.


“Affected Lender” means as defined in Section 3.1(b).


“Affected Loans” means as defined in Section 3.1(b).


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent” means each of the Administrative Agent and the Collateral Agent.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is FIFTY MILLION DOLLARS ($50,000,000).


“Agreement” means as defined in the introductory paragraph hereto.


“ALTA” means American Land Title Association.


“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.


“Applicable Margin” means (a) from the Closing Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending September 30,
2015, the percentage per annum based upon Pricing Level 3 in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to

2


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


the Administrative Agent pursuant to Section 7.1(c), with any increase or
decrease in the Applicable Margin resulting from a change in the Consolidated
Leverage Ratio becoming effective on the date two (2) Business Days immediately
following the date on which such Compliance Certificate is delivered.


Pricing
Consolidated Leverage Ratio
Adjusted LIBOR Rate Loans
Base Rate
Commitment
Level
 
and Letter of Credit Fee
Loans
Fee
1
Less than 1.50 to 1.00
1.75%
0.75%
0.375%
2
Greater than or equal to 1.50
2.00%
1.00%
0.375%
 
to 1.00 but less than 2.00 to
 
 
 
 
1.00
 
 
 
3
Greater than or equal to 2.00
2.50%
1.50%
0.500%
 
to 1.00 but less than 2.75 to
 
 
 
 
1.00
 
 
 
4
Greater than or equal to 2.75
3.00%
2.00%
0.500%
 
to 1.00
 
 
 



Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 4 as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.


“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



3


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, obsolete or worn out
property or property no longer used or useful in the business of the Borrower
and its Subsidiaries, whether now owned or hereafter acquired, in the ordinary
course of business; (b) dispositions of inventory sold, and Intellectual
Property licensed, in the ordinary course of business; (c) dispositions of
accounts or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof; (d) dispositions of Cash Equivalents in the
ordinary course of business; and (e) licenses, sublicenses, leases or subleases
granted to any third parties in arm’s-length commercial transactions in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower or any of its Subsidiaries.


“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by ClearPar or other electronic platform) approved by
the Administrative Agent.


“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.


“Authorized Officer ” means, as applied to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under Section 5.1(b)(ii) and (iv), any secretary or
assistant secretary.


“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).


“ Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.


“ Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index
Rate shall be effective on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
Notwithstanding the foregoing, for purposes of this Agreement, the Base Rate
shall in no event be less than 0% at any time.



4


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base
Rate.


“Borrower” means as defined in the introductory paragraph hereto.


“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.


“Business Day ” means (a) any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “ Business Day ”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least A-
1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.



5


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III and (iii) all requests, rules,
guidelines or directives issued by a Governmental Authority in connection with a
Lender’s submission or re-submission of a capital plan under 12 C.F.R. § 225.8
or a Governmental Authority’s assessment thereof shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or


(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


“Closing Date” means August 5, 2015.


“Closing Date Acquisition” means the acquisition of all of the membership
interests of the Target and the membership and partnership interests in certain
Subsidiaries and Affiliates of the Target, pursuant to the Closing Date
Acquisition Agreement.


“Closing Date Acquisition Agreement” means that certain Membership Interest
Purchase Agreement dated as of August 5, 2015 by and between T.A.S. Holdings,
LLC, as seller and Orion Concrete Construction, LLC.



6


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Closing Date Acquisition Agreement Assignment” means that certain Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the Closing
Date by the Borrower in favor of the Administrative Agent and acknowledged by
T.A.S. Holdings, LLC, in form and substance reasonably satisfactory to the
Administrative Agent.


“Closing Date Acquisition Documents ” means the Closing Date Acquisition
Agreement and all related instruments and agreements executed in connection
therewith.


“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.


“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.


“Collateral Documents” means the Pledge Agreement, the Security Agreement, the
Mortgages, Closing Date Acquisition Agreement Assignment, the Fleet Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Credit Party
as security for the Obligations.


“Commitments” means the Revolving Commitments and the Term Loan Commitments.


“Commitment Fee” means as defined in Section 2.10(a).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).


“Connection Income Taxes ” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.


“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis, that may
properly be classified as current assets in accordance with GAAP, excluding cash
and Cash Equivalents.


“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis,
that may properly be classified as current liabilities in accordance with GAAP,
excluding the current portion of long term debt.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the

7


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) depreciation and amortization
expense for such period and (d) all non-cash expenses, charges and losses (or
minus any non-cash gains) for such period (excluding those expenses, charges and
losses related to accounts receivable) so long such expenses, charges and losses
are not expected to be paid in cash at any time in the future.


“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum, without duplication, of (a)
Consolidated EBITDA minus (b) Consolidated Capital Expenditures paid in cash,
minus (c) the cash portion of Consolidated Interest Charges minus (d)
Consolidated Taxes minus (e) Consolidated Scheduled Funded Debt Payments minus
(f) the Consolidated Working Capital Adjustment, in each case on a consolidated
basis determined in accordance with GAAP.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of
(a) Consolidated EBITDA minus (i) Consolidated Taxes minus (ii) Consolidated
Maintenance Capital Expenditures, in each case, for the period of the four
Fiscal Quarters most recently ended to (b) Consolidated Fixed Charges for the
period of the four Fiscal Quarters most recently ended.


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments made
during such period, all as determined in accordance with GAAP.


“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Interest Charges ” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four Fiscal Quarters most recently ended.


“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of Consolidated Capital Expenditures expended by the Credit
Parties and their Subsidiaries on a consolidated basis during such period for
the maintenance or replacement of their existing capital assets, in each case as
approved by the Administrative Agent.


“Consolidated Net Income ” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP.


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded

8


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Debt, as determined in accordance with GAAP. For purposes of this definition,
“scheduled payments of principal” (a) shall be determined without giving effect
to any reduction of such scheduled payments resulting from the application of
any voluntary or mandatory prepayments made during the applicable period, (b)
shall be deemed to include the Attributable Principal Amount in respect of
Capital Leases, Securitization Transactions and Synthetic Leases and (c) shall
not include any voluntary prepayments or mandatory prepayments required pursuant
to Section 2.11.


“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.


“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period.


“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP.


“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.


“ Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Account” has the meaning set forth in Section 7.17.


“ Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.


“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.


“Credit Date” means the date of a Credit Extension.


“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrower Agreement, any document executed and delivered by the Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(d)(ii) or an additional Term
Loan is established pursuant to Section 2.1(d)(iii), any documents or
certificates executed by any Credit Party in favor of any Issuing Bank relating
to Letters of Credit, and, to the extent evidencing or securing the Obligations,
all other documents, instruments or agreements executed and delivered by any
Credit Party for the benefit of any Agent, any Issuing Bank or any Lender in
connection herewith or therewith, and including for the avoidance of doubt, any
Guarantor Joinder Agreement (but specifically excluding any Secured Swap
Agreements and Secured Treasury Management Agreements).


“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

9


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




“Credit Parties” means, collectively, the Borrower and each Guarantor.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


“ Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Debt, whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
Section 8.1.


“ Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.


“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum.


“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or


(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a

10


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.


“Deposit Account Control Agreement” means an agreement, among a Credit Party, a
depository institution, and the Collateral Agent, which agreement is in a form
acceptable to the Collateral Agent and which provides the Collateral Agent with
“control” (as such term is used in Article 9 of the UCC) over the Controlled
Account described therein, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Discharge” has the meaning set forth in section 1001(7) of OPA.


“DOC” means a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;




“Dollars” and the sign “$” mean the lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.


“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.


“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower’s or any such Subsidiary’s current
Facilities or operations.



11


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.


“Environmental Liability” means any OPA Liability or any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Credit
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
Borrower or any Subsidiary assumed liability with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.


“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.


“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section

12


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


412(c) of the Internal Revenue Code), the failure to make by its due date any
minimum required contribution or any required installment under Section 430(j)
of the Internal Revenue Code with respect to any Pension Plan or the failure to
make by its due date any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal from any
Pension Plan with two (2) or more contributing sponsors or the termination of
any such Pension Plan, in either case resulting in material liability pursuant
to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition
reasonably likely to constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (f) the imposition
of liability pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA, each case reasonably likely to result
in material liability; (g) the withdrawal of any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if such withdrawal is reasonably likely to result in
material liability, or the receipt by any Credit Party, any of its Subsidiaries
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it is in “critical” or “endangered” status within the meaning
of Section 103(f)(2)(G) or ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA, if such reorganization,
insolvency or termination is reasonably likely to result in material liability;
(h) the imposition of fines, penalties, taxes or related charges under Chapter
43 of the Internal Revenue Code or under Section 409, Section 502(c), (i) or
(l), or Section 4071 of ERISA in respect of any Pension Plan if such fines,
penalties, taxes or related charges are reasonably likely to result in material
liability; (i) the assertion of a material claim (other than routine claims for
benefits and funding obligations in the ordinary course) against any Pension
Plan other than a Multiemployer Plan or the assets thereof, or against any
Person in connection with any Pension Plan such Person sponsors or maintains
reasonably likely to result in material liability; (j) receipt from the Internal
Revenue Service of a final written determination of the failure of any Pension
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any such plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; or (k) the imposition of a
lien pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA.


“Event of Default” means each of the conditions or events set forth in Section
9.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7 .14, (a) any disbursement deposit account the funds
in which are used solely for the payment of salaries and wages, employee
benefits, workers’ compensation and similar expenses, (b) any owned or leased
real or personal property which is located outside of the United States having a
fair market value not in excess of $500,000, (c) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not (i) governed by the UCC, (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office or (iii) effected by retention of
certificate of title to vehicles or trailers and/or appropriate evidence of the
Lien being filed with the applicable jurisdiction’s department of motor vehicles
or other Governmental Authority, unless reasonably requested by the
Administrative Agent or the Required Lenders, (d) the Equity Interests of any
direct Foreign Subsidiary of the Borrower or any other Credit Party to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.12(a), (e) any property which, subject to the terms of Section 8.3, is subject
to a Lien of the type

13


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


described in Section 8.2(m) pursuant to documents which prohibit the Credit
Party from granting any other Liens in such property, (f) any property to the
extent that the grant of a security interest therein would violate Applicable
Laws, require a consent not obtained of any Governmental Authority, or
constitute a breach of or default under, or result in the termination of or
require a consent not obtained under, any contract, lease, license or other
agreement evidencing or giving rise to such property, or result in the
invalidation thereof or provide any party thereto with a right of termination
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the applicable UCC or any
other Applicable Law or principles of equity), (g) any certificates, licenses
and other authorizations issued by any Governmental Authority to the extent that
Applicable Laws prohibit the granting of a security interest therein, (h) all
vehicles, (i) proceeds and products of any and all of the foregoing excluded
property described in clauses (a) through (h) above only to the extent such
proceeds and products would constitute property or assets of the type described
in clauses (a) through (h) above; provided, however, that the security interest
granted to the Collateral Agent under the Pledge Agreement and the Security
Agreement or any other Credit Document shall attach immediately to any asset of
any Pledgor (as defined in the Pledge Agreement) and any Obligor (as defined in
the Security Agreement) at such time as such asset ceases to meet any of the
criteria for “Excluded Property” described in any of the foregoing clauses (a)
through (h) above.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4. 8 hereof
and any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3 , amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
25, 2012, as amended, by and among the Borrower, the lenders from time to time
party thereto and Wells Fargo Bank, National Association as administrative
agent.



14


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided , (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.


“Fee Letter” means that certain letter agreement dated July 12, 2015 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank.


“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.


“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.


“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.


“Fleet Mortgage” means as defined in Section 5.1(f)(i).


“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit

15


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Obligations with respect to Letters of Credit issued by such Issuing Bank other
than Letter of Credit Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Debt ” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as provided in clauses (a)(ii)
below):


(a)all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments but specifically excluding
(i) trade payables incurred in the ordinary course of business and (ii) earn
outs or other similar deferred or contingent obligations incurred in connection
with any Acquisition until such time as such earn outs or obligations are
recognized as a liability on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP;


(b)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created), including, without limitation,
any Earn Out Obligations recognized as a liability on the balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP;


(c)all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties);


(d)the Attributable Principal Amount of Capital Leases, Synthetic Leases and
Securitization Transactions;


(e)all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;


(f)
all Guarantees in respect of Funded Debt of another Person; and



(g)
Funded Debt of any partnership or joint venture or other similar entity in which
such Person is a general partner or joint venturer, and, as such, has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof.



For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn

16


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


in the case of letter of credit obligations and the other obligations under
clause (c), and (z) based on the amount of Funded Debt that is the subject of
the Guarantees in the case of Guarantees under clause (f).


“Funding Notice” means a notice substantially in the form of Exhibit 2.1.


“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.


“ Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).


“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guaranteed Obligations” means as defined in Section 4.1.


“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Subsidiary of the Borrower pursuant
to Section 7.14.


“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.14, (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit

17


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (d) their successors and permitted
assigns.


“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.


“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.


“Hazardous Materials Activity ” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.


“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.


“Indebtedness ” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)
all Funded Debt;



(b)
net obligations under any Swap Agreement;



(c)
all Guarantees in respect of Indebtedness of another Person; and



(d)all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.


For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (c).


“Indemnified Taxes ” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and
(b) to the extent not otherwise described in (a), Other Taxes.


“Indemnitee” means as defined in Section 11.2(b).


“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the LIBOR or a comparable or successor rate, which

18


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one sixteenth of one percent (1/16 of 1%))
equal to quotation rate (or the arithmetic mean of rates) offered to first class
banks in the London interbank market for deposits in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of Regions
Bank or any other Lender selected by the Administrative Agent, for which the
Index Rate is then being determined with maturities comparable to one (1) month
as of approximately 11:00 a.m. (London, England time) two (2) Business Days
prior to such Index Rate Determination Date. Notwithstanding anything contained
herein to the contrary, the Index Rate shall not be less than zero.


“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however , that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.


“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.


“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period.


“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months or, subject to
availability to all applicable Lenders, twelve (12) months, as selected by the
Borrower in the applicable Funding Notice or Conversion/Continuation Notice, (a)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (iii) of this definition, end on the
last Business Day of a calendar month; (iii) no Interest Period with respect to
any Term Loan shall extend beyond any principal amortization payment date,
except to the extent that the portion of such Loan comprised of Adjusted LIBOR
Rate Loans that is expiring prior to the applicable principal amortization
payment date plus the portion comprised of Adjusted LIBOR Rate Loans equals or
exceeds the principal amortization payment

19


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


then due; (iv) no Interest Period with respect to any portion of the Revolving
Loans shall extend beyond the Revolving Commitment Termination Date and (v) no
Interest Period with respect to any Term Loan shall extend beyond any principal
amortization payment date, except to the extent that the portion of such Term
Loan comprised of Adjusted LIBOR Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.


“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two
(2) Business Days prior to the first day of such Interest Period.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.


“IRS” means the United States Internal Revenue Service.


“ISM Code” shall mean the International Safety Management Code for the Safe
Operating of Ships and for Pollution Prevention constituted pursuant to
Resolution A.741(18) of the International Maritime Organization and incorporated
into the Safety of Life at Sea Convention and includes any amendments or
extensions thereto and any regulation issued pursuant thereto.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).


“ISPS Code” shall mean the International Ship and Port Facility Code adopted by
the International Maritime Organization at a conference in December 2002 and
amending Chapter XI of the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto.


“ISSC” shall mean the International Ship Security Certificate issued pursuant to
the ISPS Code.


“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
2.3.


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower (or any Subsidiary) or in favor of
such Issuing Bank and relating to such Letter of Credit.



20


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Issuing Banks” means Regions Bank or such other Lender that has consented to
acting as an Issuing Bank and has been designated by the Borrower as such and
approved by the Administrative Agent, each in its capacity as issuer of Letters
of Credit hereunder, together with its permitted successors and assigns in such
capacity and “Issuing Bank” means any one of the foregoing.


“Leasehold Property” means any leasehold interest of the Borrower or any other
Credit Party as lessee under any lease of real property, or any property right
pursuant to a lease, easement, servitude or similar agreement, however termed,
in each case now held or hereafter acquired.


“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A.


“Letter of Credit” means any letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.


“Letter of Credit Fees” means as defined in Section 2.10(b)(i).


“ Letter of Credit Borrowing” means any Credit Extension resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Revolving Loans.


“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.


“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) TWENTY MILLION DOLLARS ($20,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.


“LIBOR” means the London Interbank Offered Rate.


“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.


“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.


“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.



21


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Lien ” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.


“ Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.


“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.


“Master Agreement” means as defined in the definition of “Swap Agreement”.


“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations; (c) the legality, validity, binding effect, or enforceability
against a Credit Party of any Credit Document to which it is a party; (d) the
value of the whole or any material part of the Collateral or the priority of
Liens in the whole or any material part of the Collateral in favor of the
Collateral Agent for the holders of the Obligations; or (e) the rights, remedies
and benefits available to, or conferred upon, any Agent and any Lender or any
holder of Obligations under any Credit Document.


“Material Contract” means any Contractual Obligation to which the Borrower or
any of its Subsidiaries, or any of their respective assets, are bound (other
than those evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.


“Moody’s” means Moody’s Investor Services, Inc., together with its successors.


“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the real property interest (including with
respect to any improvements and fixtures) of the Borrower or any other Credit
Party in real property.


“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.


“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Asset Sale, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs incurred or estimated costs for which
reserves are maintained, in connection therewith (including legal, accounting
and investment banking fees and expenses, sales commissions and underwriting
discounts); (b) estimated taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof; and (c) the amount required to retire any Indebtedness secured by a
Permitted Lien on the related property. For purposes hereof,

22


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Net Cash Proceeds” includes any cash or Cash Equivalents received upon the
disposition of any non-cash consideration received by the Borrower or any of its
Subsidiaries in any Asset Sale, Debt Transaction, Equity Transaction or
Securitization Transaction.


“Non-Consenting Lender” means as defined in Section 2.17.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such


time.


“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.


“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.


“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), any Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Qualifying Swap Banks and the Qualifying
Treasury Management Banks, under any Credit Document, Secured Swap Agreement or
Secured Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“OPA” means the Oil Pollution Act of 1990, 33 U.S.C. ‘2701 et, seq., as amended
from time to
time.


“OPA Liability” means any liability for any Discharge or any substantial threat
of a Discharge, as those terms are defined under OPA, and any liability for
removal, removal costs and damages, as those terms are defined under OPA, by any
Person or any environmental regulatory body having jurisdiction over the
Borrower or any other Credit Party.


“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended,


(c) with respect to any general partnership, its partnership agreement, as
amended, and (d) with respect to any limited liability company, its articles of
organization, certificate of formation or comparable documents, as amended, and
its operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections

23


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).


“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and (c) with respect to any Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of such Term Loan on such date.


“Participant” means as defined in Section 11.5(d).


“Participant Register” means as defined in Section 11.5(d).


“Patriot Act” means as defined in Section 6.15(f).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA other than a Multiemployer Plan, which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA and which is sponsored,
maintained or contributed to by, or required to be contributed to by, any Credit
Party or any of its ERISA Affiliates or with respect to which any Credit Party
or any of its ERISA Affiliates previously sponsored, maintained or contributed
to, or was required to contribute to, and still has liability.


“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:


(a)the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 8.14;


(b)in the case of an Acquisition of the Equity Interests, (i) the board of
directors (or other comparable governing body) of such other Person shall have
approved the Acquisition and
(ii) such Person shall be organized and existing under the laws of any state of
the United States or the District of Columbia;


(c)the aggregate consideration (including, without limitation, equity
consideration, earn out obligations, deferred compensation, non-competition
arrangements and the amount of Indebtedness and other liabilities incurred or
assumed by the Credit Parties and their Subsidiaries) paid by the Credit

24


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Parties and their Subsidiaries (A) in connection with all such Acquisitions
during any fiscal year shall not exceed $10,000,000 and (B) for all Acquisitions
made during the term of this Agreement shall not exceed $30,000,000;


(d)immediately after giving effect to such Acquisition, the available and
unencumbered (other than Liens in favor of the Collateral Agent under the Credit
Documents and Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits) cash and
Cash Equivalents of the Borrower plus the aggregate amount that could be drawn
by the Borrower under the Aggregate Revolving Commitments shall not be less than
$25,000,000 in the aggregate; and


(e)(i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto, (ii) the representations and
warranties made each of the Credit Parties in each Credit Document shall be true
and correct in all material respects as if made on the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date, (iii) after giving effect
thereto on a Pro Forma Basis, (1) the Borrower shall be in compliance with the
financial covenants set forth in clauses (a) and (b) of Section 8.8 and (2) the
Consolidated Leverage Ratio shall be at least 0.25 to 1.00 less than the then
applicable Consolidated Leverage Ratio covenant level set forth in Section
8.8(a) and (iv) at least five (5) Business Days prior to the consummation of
such Acquisition, an Authorized Officer of the Borrower shall provide a
compliance certificate, in form and detail reasonably satisfactory to the
Administrative Agent, affirming compliance with each of the items set forth in
clauses (a) through (e) hereof.


“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.


“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (d)
remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, (e) does not exceed in a
principal amount the Indebtedness being renewed, extended or refinanced plus
reasonable fees and expenses incurred in connection therewith, and (f) is not
incurred, created or assumed, if any Default or Event of Default has occurred
and continues to exist or would result therefrom.


“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Credit Party maintains a Controlled Account and with whom a
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, has been executed.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Platform” means as defined in Section 11.1(d).


“Pledge Agreement ” means the pledge agreement dated as of the Closing Date
given by the Credit Parties, as pledgors, to the Collateral Agent for the
benefit of the holders of the Obligations (as defined therein),

25


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


and any other pledge agreements that may be given by any Person pursuant to the
terms hereof, in each case as the same may be amended and modified from time to
time.


“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.


“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 other than the Consolidated Fixed Charge Coverage Ratio
(including for purposes of determining the Applicable Margin), that any Asset
Sale, Involuntary Disposition, Acquisition or Restricted Payment shall be deemed
to have occurred as of the first day of the most recent four Fiscal Quarter
period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 7.1(a) or (b). In
connection with the foregoing, (a)(i) with respect to any Asset Sale or
Involuntary Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) with respect to any Acquisition, income statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.1 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent and (b)
any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(i) shall be deemed to have been incurred as of the first day of the applicable
period and (ii) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.


“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, and (b)
any Person that (i) at the time it enters into a Swap Agreement, is a Lender or
an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect on
or prior to the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender, and, in each such case,
shall have provided a Secured Party Designation Notice to the Administrative
Agent within thirty (30) days of entering into the Swap Agreement or otherwise
becoming eligible in respect thereof. For purposes hereof, the term “Lender”
shall be deemed to include the Administrative Agent.



26


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, and
(b) any Person that (A) at the time it enters into a Treasury Management
Agreement, is a Lender or an Affiliate of a Lender, or (B) in the case of a
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within thirty (30) days thereafter, a Lender or an
Affiliate of a Lender, and, in each such case, shall have provided a Secured
Party Designation Notice to the Administrative Agent within thirty (30) days of
entering into the Treasury Management Agreement or otherwise becoming eligible
in respect thereof. For purposes hereof, the term “Lender” shall be deemed to
include the Administrative Agent.


“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any of its Subsidiaries in
any real property.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).


“Register” means as defined in Section 11.5(c).


“Reimbursement Date” means as defined in Section 2.3(d).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.


“Removal Effective Date” means as defined in Section 10.6(b).


“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the that the Total Credit Exposure of
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


“Resignation Effective Date” means as defined in Section 10.6(a).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.


“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each

27


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Lender’s Revolving Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any increase, adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the Closing Date is FIFTY MILLION DOLLARS
($50,000,000).


“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.


“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.


“Revolving Commitment Termination Date” means the earliest to occur of (a)
August 5, 2020;


(b) the date the Revolving Commitments are permanently reduced to zero pursuant
to Section 2.11(b); and (c) the date of the termination of the Revolving
Commitments pursuant to Section 9.2.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.


“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).


“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.


“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.


“Sanctioned Entity ” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“SEC” means the United States Securities and Exchange Commission.



28


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent for the
benefit of the holders of the Obligations (as defined therein), and any other
security agreements that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.


“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.


“Secured Swap Agreement” means, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Secured Swap Obligations” means all obligations owing to a Qualifying Swap Bank
in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.


“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of the Borrower and its Subsidiaries, on the one hand, and a
Qualifying Treasury Management Bank, on the other hand. For the avoidance of
doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Section 9.3 and 10.10.


“ Secured Treasury Management Obligations ” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.


“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

29


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




“Securities Account Control Agreement” means an agreement, among a Credit Party,
a securities intermediary, and the Collateral Agent, which agreement is in a
form acceptable to the Collateral Agent and which provides the Collateral Agent
with “control” (as such term is used in Articles 8 and 9 of the UCC) over the
securities account(s) described therein, as the same may be as amended,
modified, extended, restated, replaced, or supplemented from time to time.


“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “ Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.


“Shipping Act” means the Shipping Act of 1916, as amended and consolidated at 46
U.S.C.
§55101.


“SMC” means the safety management certificate issued in respect of a Vessel in
accordance with Rule 13 of the ISM Code.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided , in determining the percentage of ownership interests of any
Person controlled by another Person,

30


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


no ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise provided, “Subsidiary” shall
refer to a Subsidiary of the Borrower.


“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.


“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Provider” means any Person that is a party to a Swap Agreement with any of
the Borrower or its Subsidiaries.


“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a)for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).


“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.


“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.


“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.


“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender).


“Swingline Sublimit” means, at any time of determination, the lesser of (a) FIVE
MILLION DOLLARS ($5,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.

31


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.


“Target” means T.A.S. Holdings, LLC, a Delaware limited liability company.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means the Term Loan A and any additional term loan established under
Section 2.1(d)(iii).


“Term Loan A” means as defined in Section 2.1(b).


“Term Loan A Commitment” means, for each Lender, the commitment of such Lender
to make a portion of the Term Loan A hereunder. The Term Loan A Commitment of
each Lender as of the Closing Date is set forth on Appendix A . The aggregate
principal amount of the Term Loan A Commitments of all of the Lenders as in
effect on the Closing Date is ONE HUNDRED THIRTY FIVE MILLION DOLLARS
($135,000,000).


“Term Loan A Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A.


“Term Loan A Maturity Date” means August 5, 2020.


“Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3, as it
may be amended, supplemented or otherwise modified from time to time.


“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional term
loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan.


“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.


“Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.


“Title Policy” means as defined in Section 7.11(b)(iii).

32


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.


“Treasury Management Bank” means any Person that is a party to a Treasury
Management Agreement with any of the Borrower or its Subsidiaries.


“Type of Loan” means a Base Rate Loan or a LIBOR Loan.


“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).


“United States” or “U.S.” means the United States of America.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).


“Vessels” means, collectively, each of the vessels set forth on Schedule 6.10(d)
which shall be or become subject to the Collateral Agent’s Lien pursuant hereto
and, individually, “Vessel” means any of them.


“Withholding Agent” means any Credit Party and the Administrative Agent.


Section 1.2    Accounting Terms.


(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. If at any time any change in GAAP or in the consistent
application thereof would affect the computation of any financial covenant or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall object in writing to determining compliance based on such
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b), (c)
and (d) of Section 7.1 as to which no such objection has been made.

33


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




(b) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Fixed Charge Coverage Ratio), including for purposes of
determining the Applicable Margin, shall be made on a Pro Forma Basis.


(d) FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


Section 1.3    Rules of Interpretation.


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)
The terms lease and license shall include sub-lease and sub-license.



(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.


(d)Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.


(e)To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.



34


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(f)Whenever the phrase “to the knowledge of” or words of similar import relating
to the knowledge of a Person are used herein or in any other Credit Document,
such phrase shall mean and refer to the actual knowledge of the Authorized
Officers of such Person.


(g)This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.


(h)Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.


(i)Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.




Section 2    LOANS AND LETTERS OF CREDIT


Section 2.1    Revolving Loans and Term Loan A.


(a)Revolving Loans. During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Lender severally agrees to make revolving loans
(each such loan, a “Revolving Loan”) to the Borrower in an aggregate amount up
to but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.


(b)Term Loan A. Subject to the terms and conditions set forth herein, the
Lenders will make advances of their respective Term Loan A Commitment
Percentages of a term loan (the “Term Loan A”) in an amount not to exceed the
Term Loan A Commitment, which Term Loan A will be disbursed to the Borrower in
Dollars in a single advance on the Closing Date. The Term Loan A may

35


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof,
as the Borrower may request. Amounts repaid on the Term Loan A may not be
reborrowed.


(c)
Mechanics for Revolving Loans and Term Loans.



(i)All Term Loans and, except pursuant to Section 2.2(b)(iii), all Revolving
Loans shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess of that amount.


(ii)Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.


(iii)Notice of receipt of each Funding Notice in respect of each Revolving Loan
or Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.


(iv)Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.


(d)Increase in Revolving Commitments and Establishment of Additional Term Loans.
The Borrower may, at any time and from time to time, upon prior written notice
by the Borrower to the Administrative Agent, increase the Revolving Commitments
(but not the Letter of Credit Sublimit or the Swingline Sublimit) and/or
establish one or more additional Term Loans subject to the following:


(i)the sum of the (A) aggregate principal amount of any increases in the
Revolving Commitments pursuant to this Section 2.1(d) plus (B) the aggregate
principal amount of any additional Term Loans pursuant to this Section 2.1(d)
shall not to exceed FORTY MILLION DOLLARS ($40,000,000);



36


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(ii)The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent increase the Aggregate
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) with additional Revolving Commitments from any existing Lender with a
Revolving Commitment or new Revolving Commitments from any other Person selected
by the Borrower and reasonably acceptable to the Administrative Agent and the
Issuing Bank; provided that:


(A)any such increase shall be in a minimum principal amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof;


(B)no Default or Event of Default shall exist before and immediately after
giving effect to such increase;


(C)the Borrower shall be in compliance, on a Pro Forma Basis after giving effect
to the incurrence of any such increase in the Revolving Commitments, with the
financial covenants set forth in clauses (a) and (b) of Section 8.8, recomputed
as of the last day of the most recently ended Fiscal Quarter of the Borrower for
which financial statements have been delivered pursuant to Section 7.1;


(D)no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;


(E)(1) any new Lender providing a Revolving Commitment in connection with any
increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative Agent
and/or (2) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;


(F)any such increase in the Revolving Commitments shall be subject to receipt by
the Administrative Agent of a certificate of the Borrower dated as of the date
of such increase signed by an Authorized Officer of the Borrower (x) certifying
and attaching the resolutions adopted by the Borrower and each Guarantor
approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase, (1) the representations and warranties
contained in Section 6 and the other Credit Documents are true and correct in
all material respects on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.1(d), the
representations and warranties contained in Section 6.7 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1, and (2) no Default or Event of Default exists; and


(G) to the extent that the joinder or commitment agreements described in clause
(E) above provide for an applicable margin of, and/or commitment fee for,
additional Revolving Commitments greater than the Applicable Margin and/or
Commitment Fee with respect to the existing Revolving Commitments at such time,
the Applicable Margin and/or the Commitment Fee (as applicable) for the existing

37


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Revolving Commitments shall be increased automatically (without the consent of
Required Lenders) such that the Applicable Margin and/or the Commitment Fee (as
applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment fee (as applicable) for such additional
Revolving Commitments.


The Borrower shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any nonratable increase in the Revolving Commitments
under this Section.


(iii) The Borrower may, at any time and from time to time, upon prior written
notice to the Administrative Agent, request the establishment of one or more
additional term loans from existing Lenders or other Persons selected by the
Borrower (other than the Borrower or any Affiliate or Subsidiary of the
Borrower) and reasonably acceptable to the Administrative Agent; provided, that:


(A)any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof;


(B)no Default or Event of Default shall exist before and immediately after
giving effect to such additional Term Loan;


(C)the Borrower shall be in compliance, on a Pro Forma Basis after giving effect
to the incurrence of any additional Term Loan (and after giving effect on a Pro
Forma Basis to any Permitted Acquisition consummated simultaneously therewith),
with the financial covenants set forth in clauses (a) and (b) of Section 8.8,
recomputed as of the last day of the most recently ended Fiscal Quarter of the
Borrower for which financial statements have been delivered pursuant to Section
7.1;


(D)no existing Lender shall be under any obligation to provide a portion of any
additional Term Loan and any such decision whether to provide a portion of any
additional Term Loan shall be in such Lender’s sole and absolute discretion;


(E)(1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to provide a Term Loan Commitment with respect to such
additional Term Loan shall have executed a commitment or joinder agreement
reasonably satisfactory to the Administrative Agent;


(F)the establishment of any additional Term Loan shall be subject to receipt by
the Administrative Agent of a certificate of the Borrower dated as of




the date of the establishment of such additional Term Loan signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Credit Documents are true and

38


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.1(d),
the representations and warranties contained in Section 6.7 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1, and (2) no Default or Event of Default exists.


(G)the Applicable Margin and any other components of yield on any additional
Term Loan shall be determined by the Borrower and the Lenders thereunder;
provided that in the event that the all-in yield for any additional Term Loan is
higher than the all-in yield for the initial Term Loans or any existing
additional Term Loan (the “Existing Facilities”) by more than 50 basis points,
then the Applicable Margin for the applicable Existing Facility shall be
increased to the extent necessary so that such all-in yield is equal to the
all-in yield for such additional Term Loan minus 50 basis points; provided,
further, that in determining the interest rate margins applicable to the
additional Term Loans and the applicable Existing Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under the applicable
Existing Facility or any additional Term Loan in the initial primary syndication
thereof shall be included and the effect of any and all interest rate floors
shall be included and (y) customary arrangement or commitment fees payable to
the Lead Arranger (or its affiliates) in connection with the applicable Existing
Facility or to one or more arrangers (or its affiliates) of any additional Term
Loan, shall be excluded,


(H)the maturity date for any additional Term Loan shall be as set forth in the
commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such date shall not be earlier than the Term Loan A
Maturity Date or the maturity date of any other then existing Term Loan; and


(I)the scheduled principal amortization payments under any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith; provided that the weighted average life of any
such additional Term Loan shall not be less than the weighted life to maturity
of either of (I) the Revolving Loans or (II) the Term Loan A and any other then
existing Term Loan.


Section 2.2    Swingline Loans.


(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, make Swingline Loans to the Borrower in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided, that after giving effect to
the making of any Swingline Loan, in no event shall


(i) the Total Revolving Outstandings exceed the Aggregate Revolving Commitments
and (ii) the Revolving Credit Exposure of any Lender exceed such Lender’s
Revolving Commitment. Amounts borrowed pursuant to this Section 2.2 may be
repaid and reborrowed during the Revolving Commitment Period. The Swingline
Lender’s Revolving Commitment shall expire on the

39


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date.


(b)
Borrowing Mechanics for Swingline Loans.



(i)Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date. Swingline Loan borrowings hereunder shall be made in minimum
amounts of $250,000 (or the remaining available amount of the Swingline Sublimit
if less) and in integral amounts of $50,000 in excess thereof.


(ii)The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.


(iii)With respect to any Swingline Loans which have not been voluntarily prepaid
by the Borrower pursuant to Section 2.11, the Swingline Lender may at any time
in its sole and absolute discretion, deliver to the Administrative Agent (with a
copy to the Borrower), no later than 11:00 a.m. on the day of the proposed
Credit Date, a notice (which shall be deemed to be a Funding Notice given by a
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans and (2)
on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient

40


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



to repay in full the Refunded Swingline Loans. If any portion of any such amount
paid (or deemed to be paid) to the Swingline Lender should be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy, by assignment
for the benefit of creditors or otherwise, the loss of the amount so recovered
shall be ratably shared among all Lenders in the manner contemplated by Section
2.14.


(iv) If for any reason Revolving Loans are not made pursuant to Section 2.
2(b)(iii) in an amount sufficient to repay any amounts owed to the Swingline
Lender in respect of any outstanding Swingline Loans on or before the third
Business Day after demand for payment thereof by the Swingline Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swingline Loans, and in an
amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by 11:00 a.m. on the following Business
Day if such notice is provided after 2:00 p.m.), each Lender holding a Revolving
Commitment shall deliver to the Swingline Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.


(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash

41


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent.


(vi) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.


Section 2.3    Issuances of Letters of Credit and Purchase of Participations
Therein.


(a) Letters of Credit . During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower or any of its Subsidiaries in the aggregate
amount up to but not exceeding the Letter of Credit Sublimit; provided , (i)
each Letter of Credit shall be denominated in Dollars; (ii) the stated amount of
each Letter of Credit shall not be less than $50,000 or such lesser amount as is
acceptable to the applicable Issuing Bank; (iii) after giving effect to such
issuance, in no event shall (x) the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of any Lender
exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of
Letter of Credit Obligations exceed the Letter of Credit Sublimit; and (iv) in
no event shall any standby Letter of Credit have an expiration date later than
the earlier of (1) seven (7) days prior to the Revolving Commitment Termination
Date, and (2) the date which is one (1) year from the date of issuance of such
standby Letter of Credit. Subject to the foregoing (other than clause (iv)) any
Issuing Bank may agree that a standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one (1) year each,
unless such Issuing Bank elects not to extend for any such additional period;
provided, no Issuing Bank shall extend any such Letter of Credit if it has
received written notice that an Event of Default has occurred and is continuing
at the time such Issuing Bank must elect to allow such extension; provided,
further, in the event that any Lender is at such time a Defaulting Lender,
unless the applicable Issuing Bank has entered into arrangements satisfactory to
such Issuing Bank (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate such Issuing Bank’s Fronting Exposure with respect to such
Lender (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender), including by Cash Collateralizing such
Defaulting Lender’s Revolving Commitment Percentage of the Outstanding Amount of
the Letter of Credit Obligations in a manner reasonably satisfactory to Agents,
such Issuing Bank shall not be obligated to issue or extend any Letter of Credit
hereunder. The Issuing Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.



42


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(b)Notice of Issuance. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three (3) Business Days or such shorter
period as may be agreed to by any Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, an Issuing Bank shall issue the requested
Letter of Credit only in accordance such Issuing Bank’s standard operating
procedures (including, without limitation, the delivery by the Borrower of such
executed documents and information pertaining to such requested Letter of
Credit, including any Issuer Documents, as the applicable Issuing Bank or the
Administrative Agent may require). Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the applicable Issuing Bank
shall promptly notify the Administrative Agent and each Lender of such issuance,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment or modification to a Letter of Credit and the amount of such Lender’s
respective participation in such Letter of Credit pursuant to Section 2.3(e).


(c)Responsibility of Issuing Banks With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the applicable Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
the Borrower and any Issuing Bank, the Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order.


(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse such Issuing Bank on or
before the Business Day immediately following the date on which such drawing

43


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



is honored (the “Reimbursement Date”) in an amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided, anything contained
herein to the contrary notwithstanding, (i) unless the Borrower shall have
notified the Administrative Agent and the applicable Issuing Bank prior to 11:00
a.m. on the date such drawing is honored that the Borrower intends to reimburse
such Issuing Bank for the amount of such honored drawing with funds other than
the proceeds of Revolving Loans, the Borrower shall be deemed to have given a
timely Funding Notice to the Administrative Agent requesting the Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 5.2, the Lenders
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the applicable Issuing Bank
for the amount of such honored drawing; and provided further, if for any reason
proceeds of Revolving Loans are not received by the applicable Issuing Bank on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
the Borrower shall reimburse such Issuing Bank, on demand, in an amount in same
day funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this Section 2.3(d) shall be deemed to relieve any Lender from its obligation
to make Revolving Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d).


(e)Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the applicable Issuing Bank a participation in such Letter of Credit and
any drawings honored thereunder in an amount equal to such Lender’s Revolving
Commitment Percentage (with respect to the Revolving Commitments) of the maximum
amount which is or at any time may become available to be drawn thereunder. In
the event that the Borrower shall fail for any reason to reimburse an Issuing
Bank as provided in Section 2.3(d), the applicable Issuing Bank shall promptly
notify each Lender of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Revolving
Commitment Percentage. Each Lender shall make available to the applicable
Issuing Bank an amount equal to its respective participation, in Dollars and in
same day funds, at the office of such Issuing Bank specified in such notice, not
later than 12:00 p.m. on the first Business Day (under the laws of the
jurisdiction in which such office of such Issuing Bank is located) after the
date notified by such Issuing Bank. In the event that any Lender fails to make
available to the applicable Issuing Bank on such Business Day the amount of such
Lender’s participation in such Letter of Credit as provided in this Section
2.3(e), such Issuing Bank shall be entitled to recover such amount on demand
from such Lender together with interest thereon for three (3) Business Days at
the rate customarily used by the applicable Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this Section
2.3(e) shall be deemed to prejudice the right of any Lender to recover from any
Issuing Bank any amounts made available by such Lender to such Issuing Bank
pursuant to this Section in the event that it is determined that the payment
with respect to a Letter of Credit in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of such
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order. In the event an Issuing Bank shall have been reimbursed by
other Lenders pursuant to this Section 2.3(e) for all or any portion of any
drawing honored by such Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.3(e) with respect to such honored drawing such Lender’s Revolving
Commitment Percentage of all payments subsequently received by such Issuing Bank
from the Borrower in

44


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.


(f) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for drawings honored under the Letters of Credit issued
by it and to repay any Revolving Loans made by the Lenders pursuant to Section
2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set -off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), any Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by any Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the applicable Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of such
Issuing Bank under the circumstances in question, as determined by a court of
competent jurisdiction in a final, non-appealable order.


(g)Indemnification. Without duplication of any obligation of the Credit Parties
under Section 11.2, in addition to amounts payable as provided herein, each of
the Credit Parties hereby agrees, on a joint and several basis, to protect,
indemnify, pay and save harmless each Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, expenses and disbursements of counsel)
which each Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by such Issuing Bank,
other than as a result of (1) the gross negligence or willful misconduct of such
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order, or (2) the wrongful dishonor by such Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or (ii)
the failure of such Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.


(h)Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.


(i)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of

45


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



the Borrower, the Borrower shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


Section 2.4    Pro Rata Shares; Availability of Funds.


(a)Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.


(b)
Availability of Funds.



(i)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(c) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.



46


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.


Section 2.5    Evidence of Debt; Register; Lenders’ Books and Records; Notes.


(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of the Borrower and each other
Credit Party to such Lender, including the amounts of the Loans made by it and
each repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitment or the Borrower’s obligations in
respect of any applicable Loans; and provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern in the absence of demonstrable error therein.


(b)Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11 .5 and (iii) Person who becomes a Lender in accordance with Section
2.1(d), in each case to the extent requested by such Person, a Note or Notes to
evidence such Person’s portion of the Revolving Loans, Swingline Loans or Term
Loans, as applicable.


Section 2.6    Scheduled Principal Payments.


(a)Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.


(b)Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Commitment Termination Date.


(c)Term Loan A. The principal amount of the Term Loan A shall be repaid in
installments on the date and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.11), unless accelerated sooner pursuant to Section 9:

47


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------





Payment Dates
Principal Amortization Payment
 
 
September 30, 2015
$1,687,500
December 31, 2015
$1,687,500
March 31, 2016
$1,687,500
June 30, 2016
$1,687,500
September 30, 2016
$2,531,250
December 31, 2016
$2,531,250
March 31, 2017
$2,531,250
June 30, 2017
$2,531,250
September 30, 2017
$3,375,000
December 31, 2017
$3,375,000
March 31, 2018
$3,375,000
June 30, 2018
$3,375,000
September 30, 2018
$3,375,000
December 31, 2018
$3,375,000
March 31, 2019
$3,375,000
June 30, 2019
$3,375,000
September 30, 2019
$4,218,750
December 31, 2019
$4,218,750
March 31, 2020
$4,218,750
June 30, 2020
$4,218,750
Term Loan A
Outstanding Principal Balance of
Maturity Date
Term Loan



(d)Additional Term Loans. The principal amount of any Term Loan established
after the Closing Date pursuant to Section 2. 1(d)(iii) shall be repaid in
installments on the date and in the amounts set forth in the documents executed
and delivered by the Borrower pursuant to which such additional Term Loan is
established.


Section 2.7    Interest on Loans.


(a)Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:


(i)
in the case of Revolving Loans or the Term Loan A:



(A)if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or


(B)if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and



48


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(ii)in the case of Swingline Loans, at the Swingline Rate (or with respect to
any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrower and the Swingline
Lender);


(iii) in the case of any Term Loan established pursuant to Section 2.1(d)(iii),
at the percentages per annum specified in the lender joinder agreement(s) and/or
the commitment agreement(s) whereby such Term Loan is established.


(b)The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.


(c)In connection with Adjusted LIBOR Rate Loans, there shall be no more than
eight (8) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.


(d)Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360)days, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.



49


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(e)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations.


(f)Except as otherwise set forth herein, interest on each Loan shall accrue on a
daily basis and shall be payable in arrears on and to (i) each Interest Payment
Date applicable to that Loan; (ii) upon any prepayment of that Loan (other than
a voluntary prepayment of a Revolving Loan or Term Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.


(g)The Borrower agrees to pay to the applicable Issuing Bank, with respect to
drawings honored under any Letter of Credit issued by such Issuing Bank,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is the lesser of (y) two percent (2%) per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate.


(h)Interest payable pursuant to Section 2.7(g) shall be computed on the basis of
a year of three hundred sixty (360) days, for the actual number of days elapsed
in the period during which it accrues, and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full. Promptly upon receipt by the Issuing Bank of any
payment of interest pursuant to Section 2.7(g), the Issuing Bank shall
distribute to each Lender, out of the interest received by the Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which the Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event the Issuing Bank shall have been reimbursed by the Lenders
for all or any portion of such honored drawing, the Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under Section
2.3(e) with respect to such honored drawing such Lender’s Revolving Commitment
Percentage of any interest received by the Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which the Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.



50


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Section 2.8    Conversion/Continuation.


(a)So long as no Default or Event of Default shall have occurred and then be
continuing or would result therefrom, the Borrower shall have the option:


(i) to convert at any time all or any part of any Loan equal to $100,000 and
integral multiples of $50,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under Section
3.1(c) in connection with any such conversion; or


(ii)upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.


(b)The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.


Section 2.9    Default Rate of Interest.


(a)If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.


(b)If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.


(c)During the continuance of an Event of Default under Section 9.1(f) or Section
9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.


(d)During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.


(e)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(f)In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate

51


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Loan shall thereupon become a Base Rate Loan and shall thereafter bear interest
at the Default Rate then in effect for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.9 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.


Section 2.10 Fees.


(a)Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin of the
actual daily amount by which the Aggregate Revolving Commitments exceeds the
Total Revolving Outstandings, subject to adjustments as provided in Section
2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. For purposes hereof, Swingline Loans shall not be counted toward or
be considered as usage of the Aggregate Revolving Commitments.


(b)
Letter of Credit Fees.



(i)Commercial and Standby Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage (A) a Letter of Credit fee for each commercial
Letter of Credit equal to one-quarter of one percent (0.25%) per annum
multiplied by the daily maximum amount available to be drawn under such Letter
of Credit, and (B) a Letter of Credit fee for each standby Letter of Credit
equal to the Applicable Margin multiplied by the daily maximum amount available
to be drawn under such Letter of Credit (collectively, the “Letter of Credit
Fees”). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable

52


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Margin was in effect. Notwithstanding anything to the contrary contained herein,
during the continuance of an Event of Default under Sections 9.1(f) and (g), all
Letter of Credit Fees shall accrue at the Default Rate, and during the
continuance of an Event of Default other than an Event of Default under Sections
9.1(f) or (g), then upon the request of the Required Lenders, all Letter of
Credit Fees shall accrue at the Default Rate.


(ii) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay directly to each Issuing Bank for its own account a
fronting fee (A) with respect to each commercial Letter of Credit or any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the applicable
Issuing Bank, computed on the amount of such commercial Letter of Credit or the
amount of such increase, as applicable, and payable upon the issuance of such
commercial Letter of Credit or effectiveness of such amendment, as applicable,
and (B) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on its expiration date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i). In addition, the Borrower shall
pay directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.


(c) Other Fees. The Borrower shall pay to Regions Capital Markets, a division of
Regions Bank, and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter.


Section 2.11 Prepayments/Commitment Reductions.


(a)
Voluntary Prepayments.



(i)Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1):


(A)with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount;


(B)with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 3.1(c)) in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

53


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------





(C)with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount;


(ii)
All such prepayments shall be made:



(A) upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and


(B)upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;


in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).




(b)
Voluntary Commitment Reductions.



(i)The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.


(ii)The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Lender proportionately to its
Revolving Commitment Percentage thereof.


(c)
Mandatory Prepayments.



(i)Revolving Commitments. If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of
Letter

54


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



of Credit Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit,
immediate prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess; provided, however, that, except with respect
to clause (B), Letter of Credit Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.


(ii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds required
to be prepaid pursuant to the provisions hereof in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Asset Sale or
Involuntary Disposition by the Borrower or any of its Subsidiaries; provided,
however, that, so long as no Default or Event of Default has occurred and is
continuing, such Net Cash Proceeds shall not be required to be so applied (A)
until the aggregate amount of the Net Cash Proceeds derived from (x) any single
Asset Sale or Involuntary Disposition is equal to or greater than $250,000 or
(y) all Asset Sales or Involuntary Dispositions, inclusive of any Asset Sales or
Involuntary Dispositions consummated in reliance on the foregoing clause (x), in
any single fiscal year of the Borrower is equal to or greater than $4,000,000
and
(B)to the extent the Borrower delivers to the Administrative Agent a certificate
stating that the Credit Parties intend to use such Net Cash Proceeds to acquire
capital assets useful to the business of the Credit Parties within 180 days of
the receipt of such Net Cash Proceeds, it being expressly agreed that Net Cash
Proceeds not so reinvested shall be applied to prepay the Loans and/or Cash
Collateralize the Letter of Credit Obligations immediately thereafter.


(iii)Debt Transactions. Prepayment will be made on the Obligations in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds from any Debt
Transactions on the Business Day following receipt thereof.


(iv)Equity Transactions. Prepayment will be made on the Obligations in an amount
equal to fifty percent (50%) of the Net Cash Proceeds from any Equity
Transactions on the Business Day following receipt thereof.


(v)Excess Cash Flow. Solely to the extent Consolidated Leverage Ratio is greater
than or equal to 2.00 to 1.00, prepayment will be made on the Obligations, on
the Business Day following delivery of each annual Compliance Certificate
delivered under Section 7.1(c), commencing with the Fiscal Year ending December
31, 2016, in an amount equal to the difference of (x) fifty percent (50%) of
Consolidated Excess Cash Flow for the immediately preceding Fiscal Year minus
(y) optional prepayments of Term Loans minus (z) optional prepayments of
Revolving Loans for which there has been a permanent reduction of Revolving
Commitments pursuant to Section 2.11(b) in the amount of such optional
prepayment of Revolving Loans.


Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:


(a)Voluntary Prepayments. Voluntary prepayments will be applied as specified by
the Borrower; provided that in the case of prepayments on the Term Loans, (i)
the prepayment will be applied ratably to the Term Loans then outstanding and
(b) with respect to each Term Loan then

55


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



outstanding, the prepayments will be applied to remaining principal installments
thereunder in inverse order of maturity.


(b)
Mandatory Prepayments. Mandatory prepayments will be applied as follows:



(i)Mandatory prepayments in respect of the Revolving Commitments under Section
2.11(c)(i) above shall be applied to the respective Revolving Obligations as
appropriate but without a permanent reduction thereof.


(ii) Mandatory prepayments in respect of Asset Sales and Involuntary
Dispositions under Section 2 .11(c)(ii) above, Debt Transactions under Section
2.11(c)(iii), Equity Transactions under Section 2.11(c)(iv), Securitization
Transactions under Section 2.11(c)(v), and Consolidated Excess Cash Flow under
Section 2.11(c)(vi) shall be applied as follows: first, ratably to the Term
Loans, until paid in full, and then to the Revolving Obligations without a
permanent reduction thereof. Mandatory prepayments with respect to each of the
Term Loans will be applied to remaining principal installments thereunder in
inverse order of maturity.


(c) Prepayments on the Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).


Section 2.13 General Provisions Regarding Payments.


(a)All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose).


(b)In the event that the Administrative Agent is unable to debit a deposit
account of the Borrower or any of its Subsidiaries held with the Administrative
Agent or any of its Affiliates in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
any other Credit Document (including because insufficient funds are available in
its accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 2:00 p.m. on the date due at the Principal Office of the
Administrative Agent or via wire transfer of immediately available funds to an
account designated by the Administrative Agent (or at such other location as may
be designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day.


(c)All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of

56


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.


(d)The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.


(e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.


(f)Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.


(g)The Administrative Agent may, but shall not be obligated to, deem any payment
by or on behalf of the Borrower hereunder that is not made in same day funds
prior to 2:00 p.m. to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of (i)
the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 9.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate (unless otherwise provided by the Required Lenders) from the
date such amount was due and payable until the date such amount is paid in full.


Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and



57


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by any Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize each applicable Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in an amount sufficient
to cover the applicable Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).(a) Grant
of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Banks as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).


(b) Application . Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.




(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application

58


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



as provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.3 ) but shall be released upon the cure, termination or waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and any Issuing Bank or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


Section 2.16 Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).


(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided , that, if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and
Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of

59


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Credit Borrowings owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with their
Revolving Commitments without giving effect to Section 2 .16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to
(and the underlying obligations satisfied to the extent of such payment) and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)Certain Fees.


(A) Such Defaulting Lender shall not be entitled to receive any Commitment Fee,
any fees with respect to Letters of Credit (except as provided in clause (b)
below) or any other fees hereunder for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.15.


(C)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.



60


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize each Issuing
Banks’ Fronting Exposure in accordance with the procedures set forth in Section
2.15.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further ,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


Section 2.17 Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3. 1(b), (d) any Lender is a Defaulting
Lender, or (e) any Lender (a “ Non-Consenting Lender”) does not consent
(including by way of a failure to respond in writing to a proposed amendment,
consent or waiver by the date and time specified by the Administrative Agent) to
a proposed amendment, consent, change, waiver, discharge or termination
hereunder or with respect to any Credit Document that has been approved by the
Required Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.5, all of its
interests, rights (other than its rights under Section 3.2, Section 3.3 and
Section 11.2) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5(b)(iv);


(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest

61


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.1(c)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter;


(iv)
such assignment does not conflict with Applicable Law; and



(v)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination.


Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




Section 3    YIELD PROTECTION


Section 3.1    Making or Maintaining LIBOR Loans.


(a)Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.


(b)Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that



--------------------------------------------------------------------------------



the making, maintaining or continuation of its LIBOR Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.


(c)Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 2.17; or (iii)
if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower.



63


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(d)Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.


(e)Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under Section
3.2.


(f)Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.


(g)Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f).


Section 3.2    Increased Costs.


(a)
Increased Costs Generally. If any Change in Law shall:



(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or any Issuing Bank;


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or



(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable

64


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



by such Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Bank or
other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.


(b)Capital and Liquidity Requirements. If any Lender, any Issuing Bank or the
Swingline Lender (for purposes hereof, may be referred to collectively as “the
Lenders” or a “Lender”) determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the circumstances giving
rise thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).


Section 3.3    Taxes.


(a)Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall
include any Issuing Bank and the term “Applicable Law” shall include FATCA.


(b)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable

65


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.


(d)Tax Indemnification. (i) The Credit Parties shall jointly and severally
indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(ii) Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).


(e)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)
Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an

exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the

66


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a
U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(ii)
executed originals of IRS Form W-8ECI;



(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or


(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E,

67


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



a U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-2 or
Exhibit 3.3-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of -pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to

68


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



this paragraph (g) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(i) Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.


Section 3.4 Mitigation Obligations; Designation of a Different Lending Office.
If any Lender requests compensation under Section 3 .2, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or Section 3.3, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


Section 4    GUARANTY


Section 4.1. The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.


Section 4.2    Obligations Unconditional.

69


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------





The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Agreement between any Credit Party and any Swap Provider, or
any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Agreements or such Treasury Management Agreements shall be
done or omitted;


(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or


(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury

70


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



Management Agreements, or against any other Person under any other guarantee of,
or security for, any of the Obligations.


Section 4.3    Reinstatement.


The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


Section 4.4    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.


Section 4.5    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.


Section 4.6    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.


Section 4.7    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

71


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------





Section 4.8    Keepwell.


Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4. 8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


Section 5    CONDITIONS PRECEDENT


Section 5.1     Conditions Precedent to Initial Credit Extensions. The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date:


(a)Executed Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.


(b)
Organizational Documents. Receipt by the Administrative Agent of the following:



(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.


(ii)Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.


(iii)Good Standing Certificate. Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.


(iv)Closing Certificate. A certificate from an Authorized Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, confirming, among other things, (A) all
consents, approvals, authorizations,

72


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



registrations, or filings required to be made or obtained by the Borrower and
the other Credit Parties, if any, in connection with this Agreement and the
other Credit Documents and the transactions contemplated herein and therein have
been obtained and are in full force and effect, (B) no investigation or inquiry
by any Governmental Authority regarding this Agreement and the other Credit
Documents and the transactions contemplated herein and therein is ongoing, (C)
the financings and the transactions contemplated by this Agreement and the other
Credit Documents shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations),
(D) since the date of the most-recent annual audited financial statements for
the Borrower, there has been no event or circumstance which could be reasonably
expected to have a Material Adverse Effect, (E) (x) the most-recent annual
audited financial statements, (y) the internally prepared quarterly financial
statements of the Credit Parties and their Subsidiaries (other than the Target)
on a combined basis for the fiscal quarter ending on June 30, 2015 and (z) the
internally prepared quarterly financial statements of the Target and its
Subsidiaries (on a combined basis for the fiscal quarter ending on June 30,
2015, in each case, were prepared in accordance with GAAP consistently applied,
except as noted therein and fairly present in all material respects the
financial condition and results from operations of the Borrower and its
Subsidiaries, and (F) the Borrower, individually, and the Borrower and its
Subsidiaries, taken as a whole, are Solvent after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto.


(c)Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.




(d)
Personal Property Collateral. Receipt by the Collateral Agent of the following:



(i)UCC Searches. (A) Searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Collateral Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches;


(ii)Intellectual Property Searches. Searches of ownership of Intellectual
Property in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Collateral Agent in order
to perfect the Collateral Agent’s security interest in the Intellectual
Property;


(iii)UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Collateral Agent.


(iv)Intellectual Property Filings. Such patent, trademark and copyright notices,
filings and recordations necessary or appropriate to perfect the security
interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent.



73


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



(v)Pledged Equity Interests. Original certificates evidencing any certificated
Equity Interests pledged as collateral, together with undated stock transfer
powers executed in blank.


(vi)Evidence of Insurance. Certificates of insurance for casualty, liability and
any other insurance required by the Credit Documents satisfactory to the
Collateral Agent. Subject to Section 7.18(f), the Collateral Agent shall be
named (i) as lenders’ loss payee, as its interest may appear, with respect to
any such insurance providing coverage in respect of any Collateral and (ii) as
additional insured, as its interest may appear, with respect to any such
insurance providing liability coverage, and the Credit Parties will use their
commercially reasonable efforts to have each provider of any such insurance
agree, by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled.


(vii)Consents. Duly executed consents as are necessary, in the Collateral
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral.


(viii)
[Reserved].



(ix)Allonges and Assignments. To the extent required to be delivered pursuant to
the terms of the Collateral Documents, all instruments, documents and chattel
paper in the possession of any of the Credit Parties, together with allonges or
assignments as may be necessary or appropriate to perfect the Collateral Agent’s
and the Lenders’ security interest in the Collateral.


(e)
[Reserved].



(f)
Vessel Collateral.



(i)Fleet Mortgage. A duly executed first preferred fleet mortgage covering all
Vessels owned by the Credit Parties in form and substance satisfactory to the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time, a “Fleet Mortgage”). Each such Vessel shall have been duly
documented in the name of the applicable Credit Party under the laws of the
United States, such Fleet Mortgage shall have been duly recorded by the United
States Coast Guard (or, in the discretion of the Collateral Agent, filed for
recording in such office), and the Fleet Mortgage shall constitute a preferred
mortgage on the Vessels to which it relates subject only to other preferred
mortgage liens in favor of the Collateral Agent and those Fleet Preferred
Mortgages described in Section 7.19(e) for the time period set forth in such
Section.


(ii)Insurance Summaries. Summaries of the insurance coverages and copies of
certificates of insurance for the Hull and Machinery, Protection and Indemnity,
Vessel Pollution and Excess Liabilities coverages of the Credit Parties.


(iii)Certificates. In each case, to the extent applicable, (A) a true and
complete copy of the Certificate of Documentation of each Vessel and (B) a
certificate of ownership and encumbrance or a certified copy of the Abstract of
Title of such Vessel issued by the United

74


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------



States Coast Guard showing the Credit Party described on Schedule 6.10(d) as the
owner of such Vessel to be the sole owner of each Vessel free and clear of all
Liens of record except (x) the Fleet Mortgage covering each such Vessel in favor
of the Collateral Agent and (y) the Liens in favor of Wells Fargo Bank, National
Association that are being terminated on the Closing Date in connection with the
payoff of all existing indebtedness of the Borrower and its Subsidiaries.


(iv)Certificate of Inspection. To the extent applicable, with respect to each
Vessel, a copy of the current certificate of inspection issued by the United
States Coast Guard covering such Vessel reflecting no outstanding
recommendations.


(v)(A) Certificate of Insurance from McGriff, Seibels & Williams of Texas, Inc.,
who are insurance brokers acting for the Borrower, of the placement of the
insurances covering each Vessel; (B) written confirmation from such brokers,
that they have received no notice of the assignment of the insurances or any
claim covering each Vessel in favor of any party other than the Collateral
Agent, subject to verification of termination of the Liens in favor of Wells
Fargo Bank, National Association and (C) an opinion of such brokers to the
effect that such insurance complies with the applicable provisions of the Fleet
Mortgage;


(g)Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date.


(h)Termination of Existing Credit Agreement and other Existing Indebtedness of
the Credit Parties. Receipt by the Administrative Agent of evidence that the
Existing Credit Agreement concurrently with the Closing Date is being terminated
and all Liens securing obligations under the Existing Credit Agreement
concurrently with the Closing Date are being released. Receipt by the
Administrative Agent of evidence that all other existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries (including the
Target and its Subsidiaries other than Indebtedness permitted to exist
hereunder) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date.


(i)
Closing Date Acquisition Documents. Receipt by the Administrative Agent of (i)

copies of the Closing Date Acquisition Agreement and all other material Closing
Date Acquisition Documents, certified by an Authorized Officer of the Borrower
as being true, complete and correct and (ii) evidence satisfactory to the
Administrative Agent in its sole discretion that (x) the Closing Date
Acquisition shall have been, or substantially simultaneously with the funding of
the initial Loans hereunder will be, consummated in accordance with the terms of
the Closing Date Acquisition Agreement, without any material amendment, material
consent or material waiver (including any waiver of a material condition
precedent to the Borrower’s or its applicable Affiliate’s obligation to close
under the Closing Date Acquisition Agreement or otherwise consummate the Closing
Date Acquisition) thereof except as consented to by the Administrative Agent and
(y) no Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement) has occurred or is continuing as of the Closing Date.


(j)Quality of Earnings Report. Receipt by the Administrative Agent of a quality
of earnings report of the Target in form and substance reasonably satisfactory
to the Administrative Agent.

75


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------





(k)Fees and Expenses. The Administrative Agent shall have confirmation that all
reasonable out-of-pocket fees and expenses required to be paid on or before the
Closing Date have been paid, including the reasonable out-of-pocket fees and
expenses of counsel for the Administrative Agent.


For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions except to the extent the Borrower and the other Credit
Parties have agreed to fulfill conditions following the Closing Date pursuant to
Section 7.19.


Section 5.2    Conditions to Each Credit Extension. The obligation of each
Lender to fund its Term Loan Commitment Percentage or Revolving Commitment
Percentage of any Credit Extension on any Credit Date, including the Closing
Date, are subject to the satisfaction, or waiver in accordance with Section
11.4, of the following conditions precedent:


(a)the Administrative Agent shall have received a fully executed and delivered
Funding Notice, together with the documentation and certifications required
therein with respect to each Credit Extension;


(b)after making the Credit Extension requested on such Credit Date, (i) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the aggregate Revolving Commitments then in effect and (ii) the aggregate
outstanding principal amount of the Term Loans shall not exceed the respective
Term Loan Commitments then in effect;


(c)as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; and


(d)as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.


Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Required Lenders, such request is warranted under the
circumstances.


Section 6    REPRESENTATIONS AND WARRANTIES



76


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Credit
Party represents and warrants to each Agent and Lender, on the Closing Date that
the following statements are true and correct:


Section 6.1    Organization; Requisite Power and Authority; Qualification. Each
of the Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect. The Credit
Parties have full power and authority to own, operate and charter to others,
vessels documented under the laws of the United States of America. The Borrower
and each other Credit Party is and will remain a “United States citizen” within
the meaning of Section 2 of the Shipping Act and is eligible to own and operate
vessels in the coastwise trade. Each Vessel was or will be built in the United
States, has never been rebuilt outside the United States and has never been
owned by any Person other than a “United States citizen” within the meaning of
the Shipping Act.


Section 6.2     Equity Interests and Ownership. Schedule 6.2 correctly sets
forth the ownership interest of the Borrower in its Subsidiaries as of the
Closing Date. The Equity Interests of each Credit Party and its Subsidiaries
have been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 6.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment, buy-sell, voting
trust or other shareholder agreement or other agreement to which any Subsidiary
is a party requiring, and there is no membership interest or other Equity
Interests of any Subsidiary outstanding which upon conversion or exchange would
require, the issuance by any Subsidiary of any additional membership interests
or other Equity Interests of any Subsidiary or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary.


Section 6.3     Due Authorization. The execution, delivery and performance of
the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.


Section 6.4     No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any Applicable Laws relating to
any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any court or other agency of government binding
on any Credit Party; (b) except as could not reasonably be expected to have a
Material Adverse Effect, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party.


Section 6.5     Governmental Consents. The execution, delivery and performance
by the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof,

77


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the Closing Date and other filings,
recordings or consents which have been obtained or made, as applicable.


Section 6.6     Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by Debtor Relief Laws or by equitable principles relating to enforceability.


Section 6.7    Financial Statements.


(a)The audited consolidated balance sheet of the Borrower and its Subsidiaries
for the most recent Fiscal Year ended, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such Fiscal
Year, including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.


(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
for the most recent Fiscal Quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.


(c)The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 7.1(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.


Section 6.8    No Material Adverse Effect; No Default.


(a)No Material Adverse Effect. Since December 31, 2014, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.


(b)No Default. No Default has occurred and is continuing.



78


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 6.9     Tax Matters. Each Credit Party and its subsidiaries have filed
all federal, state and other material tax returns and reports required to be
filed, and have paid all federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
respective properties, assets, income, businesses and franchises otherwise due
and payable, except those being actively contested in good faith and by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Credit
Party or any of its Subsidiaries that would, if made, have a Material Adverse
Effect.


Section 6.10     Properties.


(a)Title. Each of the Credit Parties and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
financial statements and other information referred to in Section 6.7 and in the
most recent financial statements delivered pursuant to Section 7.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 8.9. All such properties and assets are free and clear
of Liens other than Permitted Liens.


(b)Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,
accurate and complete list of all Real Estate Assets of the Credit Parties.


(c)Intellectual Property. Each Credit Party and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any other Person unless such infringement, misappropriation,
dilution or violation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(d)Vessels. (i) The Borrower and each Credit Party is the sole owner of the
whole of the Vessel set forth opposite its name on Schedule 6.10(d). All of the
Vessels are owned by each of them, respectively, free and clear of any Lien of
any nature whatsoever, except as provided for in the Collateral Documents, and
as permitted by Section 8.2. The Fleet Mortgage, when duly executed and
delivered by the relevant Credit Parties, will be effective to create in favor
of the Collateral Agent a legal, valid and enforceable Lien on all of the Credit
Party’s right, title and interest in and to the Vessel under such Fleet Mortgage
and the proceeds thereof, and when the Fleet Mortgage is filed in the offices
specified on Schedule 6.10(d), the Fleet Mortgage shall constitute a Lien on,
and security interest in, all right, title and interest of the Credit Parties in
such Vessels that are subject of the Fleet Mortgage and the proceeds thereof, in
each case prior and superior in right to any other Person, other than Permitted
Liens.


(ii)To the extent required by Applicable Law, each Vessel is : (A) classified in
the highest classification for vessels of the same age and type in the American
Bureau of Shipping (or other classification society acceptable to the
Administrative Agent) and is in class without recommendation; (B) documented in
the name of the respective Credit Party, (C) duly

79


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


qualified to operate in the coastwise trade of the United States, (D) eligible
to transport cargo between ports in the United States under the Merchant Marine
Act of 1920, (E) built in the United States and has been continuously owned and
operated by a citizen of the United States, within the meaning of Section 2 of
the Shipping Act, (F) covered by hull and protection and indemnity and
mortgagee’s interest insurance in accordance with the requirements of this
Agreement and the Fleet Mortgage covering such Vessel, and otherwise
satisfactory to the Collateral Agent; (G) endorsed and documented in accordance
with applicable legal requirements, including, in the case of new Vessels,
filings for all Vessels with the United States Coast Guard, National Vessel
Documentation Center, an Application for Documentation, on form CG-1258,
satisfactory to the Collateral Agent and its counsel, seeking documentation of
the Vessel in the name of the applicable Credit Party as a vessel of the United
States eligible to engage in the coastwise trade, (H) subject to a valid
certificate of inspection issued by the United States Coast Guard, and each such
certificate of inspection is in full force and effect without recommendation and
(I) has been issued a Builder’s Certification by Builder, on form CG -1261, or
if such new Vessel has been previously documented in the name of Builder, is
subject to a Bill of Sale, on form CG-1340, satisfactory to the Collateral
Agent, sufficient (when filed with the United States Coast Guard, National
Vessel Documentation Center), to vest good title to the New Vessel in the
applicable Credit Party, free and clear of all Liens (other than Permitted
Liens).


Section 6.11     Environmental Matters. No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to such Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and neither the Borrower’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state rule defining hazardous waste. Compliance with all
current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.


Section 6.12     No Defaults. No Credit Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations (other
than Contractual Obligations relating to Indebtedness), except in each case
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.


Section 6.13     No Litigation or other Adverse Proceedings. There are no
Adverse Proceedings that (a) purport to affect or pertain to this Agreement or
any other Credit Document, or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect. Neither the

80


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Borrower nor any of its Subsidiaries is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


Section 6.14     Information Regarding the Borrower and its Subsidiaries. Set
forth on Schedule 6.14 , is the jurisdiction of organization, the exact legal
name (and for the prior five (5) years or since the date of its formation has
been) and the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of the Borrower and each of its Subsidiaries as of the
Closing Date.


Section 6.15     Governmental Regulation.


(a)No Credit Party nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940. No Credit Party nor any of its Subsidiaries
is an “investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.


(b)No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its
knowledge, no Credit Party nor any of its Subsidiaries is in violation of (a)
the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. No Credit Party nor any of its
Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


(c)None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.


(d)None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
ten percent (10%) of its assets located in Sanctioned Entities, or (iii) derives
more than ten percent (10%) of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Loan will not be used and have not been used to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Entity.


(e)Each Credit Party and its Subsidiaries is in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto. None of the Credit Parties or their respective Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or any of its Subsidiaries or to any other Person, in violation of the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.



81


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(f)To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).


(g)No Credit Party or any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of any
Credit Extension made to such Credit Party will be used (i) to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or (ii)
to finance or refinance any (A) commercial paper issued by such Credit Party or
(B) any other Indebtedness, except for Indebtedness that such Credit Party
incurred for general corporate or working capital purposes.


Section 6.16     Employee Matters. No Credit Party nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against any Credit Party or any of its Subsidiaries, or to the best
knowledge of each Credit Party, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Credit Party or any of its Subsidiaries or to the best knowledge of
each Credit Party, threatened against any of them, (b) no strike or work
stoppage in existence or to the knowledge of each Credit Party, threatened that
involves any Credit Party or any of its Subsidiaries, and (c) to the best
knowledge of each Credit Party, no union representation question existing with
respect to the employees of any Credit Party or any of its Subsidiaries and, to
the best knowledge of each Credit Party, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as could not reasonably
be expected to have a Material Adverse Effect.


Section 6.17     Pension Plans. (a) Except as could not reasonably be expected
to have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and, to the best knowledge of the Credit
Parties, nothing has occurred subsequent to the issuance of such determination
letter which would cause such Pension Plan to lose its qualified status except
where such event could not reasonably be expected to result in a Material
Adverse Effect, (c) except as could not reasonably be expected to have a
Material Adverse Effect, no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Pension Plan (other than for
routine claims and required funding obligations in the ordinary course) or any
trust established under Title IV of ERISA has been incurred by any Credit Party,
any of its Subsidiaries or any of their ERISA Affiliates, (d) except as would
not reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries in excess of $2,000,000, no ERISA Event has occurred, and (e)
except to the extent required under Section 4980B of the Internal Revenue Code
and Section 601 et seq. of ERISA or similar state laws and except as could not
reasonably be expected to have a Material Adverse Effect, no Pension Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower or any of its
Subsidiaries.



82


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 6.18     Solvency. The Borrower, individually, and the Borrower and its
Subsidiaries taken as a whole on a consolidated basis are and, upon the
incurrence of any Credit Extension on any date on which this representation and
warranty is made, will be, Solvent.


Section 6.19     Compliance with Laws. Each Credit Party and its Subsidiaries is
in compliance with (a) the Patriot Act and OFAC rules and regulations as
provided in Section 6.15 and (b) except such non-compliance with such other
Applicable Laws that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, all other Applicable Laws. Each
Credit Party and its Subsidiaries possesses all certificates, authorities or
permits issued by appropriate Governmental Authorities necessary to conduct the
business now operated by them and the failure of which to have could reasonably
be expected to have a Material Adverse Effect and have not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authority or permit the failure of which to have or retain could
reasonably be expected to have a Material Adverse Effect.


Section 6.20     Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to the Lenders by or on behalf of the Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby (other than projections and pro forma financial information contained in
such materials) contains any untrue statement of a material fact or omits to
state a material fact (known to any Credit Party, in the case of any document
not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in any material manner in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to any Credit Party (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders.


Section 6.21     Insurance. (a) The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates. The insurance
coverage of the Borrower and its Subsidiaries as in effect on the Closing Date
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.21.


(b)The Borrower and the Credit Parties shall ensure that insurance policies
pertaining to Vessels provide that (i) there shall be no recourse against the
Collateral Agent for the payment of premiums, commissions or deductibles, (ii)
if such policies provide for the payment of club calls, assessments or advances,
there shall be no recourse against the Collateral Agent for the payment thereof
and (iii) to the extent obtainable from underwriters or brokers, the Collateral
Agent will receive at least fourteen (14) days written notice from the insurance
company or broker prior to cancellation or any material alteration in the
insurance policy or reduction in coverage which could materially affect the
interest of the Collateral Agent.


(c)Should any Vessel be navigated outside her customary navigation limits, the
Borrower shall, prior to any such navigation, procure an endorsement to the
policies obtained hereunder

83


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


authorizing such navigation, and procure increased value, war risk and related
coverages as may be reasonably required by the Collateral Agent.


(d)Should the Borrower or any Subsidiary fail to obtain any insurance referred
to herein, the Borrower shall give the Collateral Agent written notice of such
fact, endeavor to obtain such insurance and detain such Vessel in port until
such insurance has been obtained.


Section 6.22     Pledge Agreement and Security Agreement. The Pledge Agreement
and the Security Agreement are effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law), and the
Pledge Agreement and the Security Agreement shall create a fully perfected Lien
on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (i) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of Section
8-106 of the UCC, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the UCC), when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor (to the extent such
security interest can be perfected by filing under the UCC).


Section 6.23     Mortgages. Each of the Mortgages is effective to create in
favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Real Estate
Assets (other than fee-owned real property of the Credit Parties as of the
Closing Date that is located in State of Florida) identified therein in
conformity with Applicable Laws, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and, when the Mortgages and UCC financing
statements in appropriate form are duly recorded at the locations identified in
the Mortgages, and recording or similar taxes, if any, are paid, the Mortgages
shall constitute a legal, valid and enforceable Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such Real Estate
Assets, in each case prior and superior in right to any other Lien (other than
Permitted Liens).


Section 6.24     Vessel Qualification. To the extent required by Applicable Law,
the Borrower maintains in its possession, or causes each Credit Party to
maintain in its possession, a current SMC for each Vessel, a DOC for the
operator of each Vessel and a United States Coast Guard Certificate of Financial
Responsibility (Water Pollution) with respect to each Vessel. Upon reasonable
request of the Administrative Agent at any time and from time to time, the
Borrower shall deliver confirmation to the Administrative Agent that each of the
foregoing certificates is in force and effect. Neither the Borrower nor any
Credit Party requires an ISSC to operate any Vessel for the intended domestic
coastal trade of the Vessels.


Section 7    AFFIRMATIVE COVENANTS



84


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7.


Section 7.1     Financial Statements and Other Reports. The Borrower will
deliver, or will cause to be delivered, to the Administrative Agent and each of
the Lenders:


(a)Quarterly Financial Statements for the Borrower and its Subsidiaries. Within
forty-five (45) days after the end of each Fiscal Quarter of each Fiscal Year
(excluding the fourth Fiscal Quarter) or the date such information is filed with
the SEC, the consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail and consistent in all
material respects with the manner of presentation as of the Closing Date,
together with a Financial Officer Certification with respect thereto;


(b)Audited Annual Financial Statements for the Borrower and its Subsidiaries.
Upon the earlier of the date that is ninety (90) days after the end of each
Fiscal Year of the Borrower or the date such information is filed with the SEC,
(i) the consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Closing Date, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards);


(c)Compliance Certificate. Together with each delivery of the financial
statements pursuant to clauses (a) and (b) of Section 7.1 a duly completed
Compliance Certificate;


(d)Annual Budget. Within thirty (30) days following the end of each Fiscal Year
of the Borrower, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year (including the Fiscal Year(s) in which the
Term Loan A Maturity Date, the maturity date of any Term Loan established after
the Closing Date and the Revolving Commitment Termination Date occur);




--------------------------------------------------------------------------------


(e)Information Regarding Collateral. (a) Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (i) in such Borrower’s legal
name, (ii) in such Borrower’s corporate structure, or (iii) in such Borrower’s
Federal Taxpayer Identification Number;


(f)Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, provided that any
documents required to be delivered pursuant to this Section 7.1(f) shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website; or (ii) on
which such documents are posted on the Borrower’s behalf on Syndtrak or another
relevant website, if any to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided further that: (x) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this Section 7. 1(f),
the Borrower shall not be separately required to furnish such information under
Sections 7.1(a) or (b) above or pursuant to any other requirement of this
Agreement or any other Credit Document.


(g)Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of any Credit Party obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to any Credit Party with respect thereto; (ii) that any Person has given any
notice to any Credit Party or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 9.1(b), or (iii) the
occurrence of any Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, event or condition or
change, and what action the Credit Parties have taken, are taking and propose to
take with respect thereto;


(h)ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) (1) promptly upon reasonable request of the Administrative Agent, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates with respect to each Pension Plan; and (2) promptly after their
receipt, copies of all notices received by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event;


(i)Securities and Exchange Commission Filings. Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
that the Borrower may file or be required to file with the Securities and
Exchange Commission under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

86


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




(j)Securities and Exchange Commission Investigations. Promptly, and in any event
within five (5) Business Days after receipt thereof by any Credit Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the Securities and Exchange Commission (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof; and


(k)Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders, if any,
other than the Borrower or another Subsidiary of the Borrower, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.


Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.


Section 7.2     Existence. Each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business, except to the extent permitted by Section 8.9 or not constituting an
Asset Sale hereunder.


Section 7.3     Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Subsidiaries to, pay (a) all federal, state and other material
taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon
and (b) all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, no such tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (i)
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim. The Borrower will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than any the Borrower or
any Subsidiary).


Section 7.4     Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of any Credit Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.


Section 7.5     Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage

87


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the each Credit Party and its Subsidiaries
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses, in each case in
such amounts, with such deductibles, covering such risks and otherwise on such
terms and conditions as shall be customary for such Persons; provided that the
Borrower and each of its Subsidiaries shall maintain at all times pollution
legal liability insurance with coverage amounts equal to or greater than,
deductibles no greater than, and otherwise with terms and conditions no less
favorable to the Lenders than, the pollution legal liability insurance in effect
as of the Closing Date. Without limiting the generality of the foregoing, each
of the Borrower and its Subsidiaries will maintain or cause to be maintained (a)
flood insurance with respect to each Flood Hazard Property, if any, that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name the Collateral Agent, on behalf of the
holders of the Obligations, as an additional insured thereunder as its interests
may appear, and (ii) in the case of each property insurance policy, contain a
loss payable clause or endorsement, reasonably satisfactory in form and
substance to the Collateral Agent, that names the Collateral Agent, on behalf of
the holders of the Obligations, as the loss payee thereunder and provides for at
least thirty (30) days’ prior written notice (or such shorter prior written
notice as may be agreed by the Collateral Agent in its reasonable discretion) to
the Collateral Agent of any modification or cancellation of such policy.


Section 7.6     Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent, the Collateral Agent and each Lender to visit and inspect
any of its properties, to conduct field audits, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than one (1) such inspection per year and that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


Section 7.7     Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent.


Section 7.8     Compliance with Laws and Material Contracts. Each Credit Party
will comply, and shall cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


Section 7.9     Use of Proceeds. The Credit Parties will use the proceeds of the
Credit Extensions (a) to finance the Closing Date Acquisition on the Closing
Date, (b) for general corporate and working capital


--------------------------------------------------------------------------------


purposes or for capital expenditures, (c) to refinance simultaneously with the
closing of this Agreement certain existing Indebtedness that such Credit Party
incurred for working capital or general corporate purposes, (e) to finance
Permitted Acquisitions and to pay fees, costs and expenses in connection
therewith, whether or not consummated and/or (e) to pay transaction fees, costs
and expenses related to credit facilities established pursuant to this Agreement
and the other Credit Documents, in each case not in contravention of Applicable
Laws or of any Credit Document. No portion of the proceeds of any Credit
Extension shall be used (i) to refinance any commercial paper, or (ii) in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors of the Federal Reserve System as in effect from time to time or any
other regulation thereof or to violate the Exchange Act.


Section 7.10     Environmental Matters.


(a)Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender.


(b)Hazardous Materials Activities, Etc. The Borrower shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


Section 7.11     Additional Real Estate Assets.


(a)In the event that any Credit Party acquires a Real Estate Asset, then such
Credit Party, no later than forty-five (45) days (or such longer period as may
be agreed in writing by the Collateral Agent) after acquiring such Real Estate
Asset shall take all such actions and execute and deliver, or cause to be
executed and delivered, all such Mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in clause (b) immediately
below that the Collateral Agent shall reasonably request to create in favor of
the Collateral Agent, for the benefit of the holders of the Obligations, a valid
and, subject to any filing and/or recording referred to herein, enforceable Lien
on, and security interest in such Real Estate Asset. The Administrative Agent
may, in its reasonable judgment, grant extensions of time for compliance or
exceptions with the provisions of this Section 7.11 by any Credit Party. In
addition to the foregoing, the applicable Credit Party shall, at the request of
the Required Lenders, deliver, from time to time, to the Administrative Agent
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which the Collateral Agent has been granted a Lien.


(b)In order to create in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, a valid and, subject to any filing and/or recording
referred to herein, enforceable Lien on, and security interest in, any Real
Estate Asset that is prior and superior in right to any other Lien (other than
Permitted Liens), the Administrative Agent and the Collateral Agent (with copies
sufficient for each Lender) shall have received from the Borrower with respect
to such Real Estate Asset:




--------------------------------------------------------------------------------


(i)fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Real Estate
Asset;


(ii)an opinion of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) in each state in which such Real Estate Asset is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
state and such other matters as the Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Collateral Agent;


(iii)(a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent (each, a “Title Policy”) with respect to such Real Estate
Asset, in amounts not less than the fair market value of such Real Estate Asset,
together with a title report issued by a title company with respect thereto and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Collateral Agent and (b) evidence reasonably satisfactory to the Collateral
Agent that such Borrower has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgage for such Real Estate Asset in
the appropriate real estate records;


(iv)
a recently issued flood zone determination certificate;



(v)evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Collateral Agent;


(vi)
if an exception to the Title Policy with respect to any Real Estate Asset

subject to a Mortgage would arise without such ALTA surveys, ALTA surveys of
such Real Estate Asset; and


(vii)reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset.


Section 7.12     Pledge of Personal Property Assets.


(a)Equity Interests. The Borrower and each other Credit Party shall cause (i)
one hundred percent (100%) of the issued and outstanding Equity Interests of
each Domestic Subsidiary and (ii) sixty-five percent (65%) (or such greater
percentage that (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in the case of each Foreign Subsidiary

90


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


that is directly owned by any Credit Party or any Domestic Subsidiary to be
subject at all times to a first priority lien (subject to any Permitted Lien) in
favor of the Collateral Agent, for the holders of the Obligations, pursuant to
the terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries or other items reasonably requested by
the Collateral Agent necessary in connection therewith (to the extent not
delivered on the Closing Date) to perfect the security interests therein, all in
form and substance reasonably satisfactory to the Collateral Agent.


(b)Personal Property. The Borrower and each other Credit Party shall (i) cause
all of its owned and leased personal property (other than Excluded Property) to
be subject at all times to first priority (subject to any Permitted Lien),
perfected Liens in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Collateral Agent’s Liens thereunder)
and other items reasonably requested by the Collateral Agent necessary in
connection therewith to perfect the security interests therein, all in form,
content and scope reasonably satisfactory to the Collateral Agent.
Notwithstanding anything in this clause (b), the Borrower shall not be required
to enter into any Deposit Account Control Agreement or Securities Account
Control Agreement or take any other action with respect to deposit accounts or
securities accounts except to the extent provided in Section 7.17.


Section 7.13     Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.


Section 7.14     Additional Subsidiaries.


Within thirty (30) days after the acquisition or formation of any Subsidiary:


(a)notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and


(b)if such Subsidiary is a Domestic Subsidiary (or if such Subsidiary is a
Foreign Subsidiary and no adverse tax consequences would result for the Borrower
as a result of such Foreign Subsidiary becoming a Guarantor), cause such Person
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.1(b) and (d) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and


--------------------------------------------------------------------------------


enforceability of the documentation referred to in the immediately foregoing
clause (i)), all in form, content and scope satisfactory to the Administrative
Agent.


Section 7.15     Interest Rate Protection. Enter into, within ninety (90) days
following the Closing Date, and maintain one or more Swap Agreements on such
terms as shall be reasonably satisfactory to the Administrative Agent, the
effect of which shall be to fix or limit the interest cost for a period of three
(3) years from the Closing Date with respect to a notional amount equal to at
least fifty percent (50%) of the aggregate principal amount of the Term Loans
outstanding.


Section 7.16     Covenants Relating to the Vessels.


(a)Promptly after the date of this Agreement, cause a certified copy of the
Fleet Mortgage, together with a notice thereof, to be kept with the certificate
of documentation of the Vessel to which it relates, and with respect to each
Vessel, shall furnish the Administrative Agent and the Collateral Agent with
copies of the masters’ signed receipts therefor.


(b)To the extent applicable, cause the Vessels to be maintained in the highest
classification for vessels of like age and type by the American Bureau of
Shipping or any other classification society satisfactory to the Administrative
Agent without any overdue recommendations.


(c)If the Collateral Agent so requests, provide the Collateral Agent with copies
of all internally generated inspection or survey reports on the Vessels.


(d)Maintain with financially sound and reputable insurance companies, insurances
on the Vessels in accordance with Section 6.21.


Section 7.17     Cash Management.


(a)Maintain all cash management and treasury business with Regions Bank or a
Permitted Third Party Bank, including, without limitation, all deposit accounts,
disbursement accounts, investment accounts and lockbox accounts (other than
accounts constituting Excluded Property and other fiduciary accounts, all of
which the Credit Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the Collateral
Agent, on behalf of the holders of the Obligations, perfected either
automatically under the UCC (with respect to Controlled Accounts at Regions
Bank) or subject to Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable.


(b)At any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, the Borrower will, and will
cause each other Credit Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Collateral Agent.


Section 7.18     Landlord Waivers. In the case of (a) each headquarter location
of the Credit Parties, each other location where any significant administrative
or governmental functions are performed and each

92


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


other location where the Credit Parties maintain any books or records
(electronic or otherwise) and (b) any personal property Collateral located at
any other premises leased by a Credit Party containing personal property
Collateral with a value in excess of $500,000, the Credit Parties will provide
the Collateral Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (i) requested by the
Administrative Agent or the Collateral Agent and (ii) the Credit Parties are
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance satisfactory to the Collateral Agent).


Section 7.19     Post Closing Covenants.


(a)Real Property Collateral. Within 60 days following the Closing Date (or such
longer period as agreed to by the Collateral Agent in its sole discretion),
deliver to the Collateral Agent, the following:


(i)Mortgages. Fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
all Real Estate Assets of the Credit Parties as of the Closing Date (other than
fee-owned real property of the Credit Parties as of the Closing Date that is
located in State of Florida);


(ii)Opinions. An opinion of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) in each state in which such Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;


(iii)Title Insurance. (a) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to the Collateral Agent (each, a “ Title Policy”) with
respect to such Real Estate Asset, in amounts not less than the fair market
value of such Real Estate Asset, together with a title report issued by a title
company with respect thereto and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Collateral Agent and (b) evidence reasonably
satisfactory to the Collateral Agent that such Credit Party has paid to the
title company or to the appropriate Governmental Authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage for such Real Estate Asset in the appropriate real estate records;


(iv)
Flood Certificate. A recently issued flood zone determination certificate;



(v)Flood Insurance. Evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, in form and
substance reasonably satisfactory to the Collateral Agent;




--------------------------------------------------------------------------------


(vi)Survey. If an exception to the Title Policy with respect to any Real Estate
Asset subject to a Mortgage would arise without such ALTA surveys, ALTA surveys
of such Real Estate Asset; and


(vii)Additional Information. Reports and other reasonable information, in form,
scope and substance reasonably satisfactory to the Administrative Agent,
regarding environmental matters relating to such Real Estate Asset.


(b)Control Agreements. Within thirty (30) days following the Closing Date (or
such longer period as agreed to by the Collateral Agent in its sole discretion),
to the extent required to be delivered pursuant to Section 7.17, deliver to the
Collateral Agent, Deposit Account Control Agreements and Securities Account
Control Agreements with respect to all Controlled Accounts, in each case, in
form and substance satisfactory to the Collateral Agent.


(c)Estoppels, Consents and Waivers. Within thirty (30) days following the
Closing Date (or such longer period as agreed to by the Collateral Agent in its
sole discretion), in the case of any personal property Collateral located at
premises leased by a Credit Party and set forth on Schedule 6.10(b) such
estoppel letters, consents and waivers from the landlords of such real property
to the extent required to be delivered in connection with Section 7.18 (such
letters, consents and waivers shall be in form and substance satisfactory to the
Collateral Agent).


(d)Lien Releases. Within ten (10) Business Days following the Closing Date (or
such longer period as agreed to by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to the Administrative Agent that (i) the Liens
set forth on Schedule 8.2 in favor of CNH Industrial Capital America LLC have
been terminated and all Liens securing such obligations have been released and
(ii) all Liens in favor of Bank of the West evidenced by UCC-1 Filing No. 2013
0410077 filed with the Delaware Secretary of State and UCC-1 Filing No.
13-0003104587 filed with the Texas Secretary of State have been terminated.


(e)Vessel Mortgage Release. Within fifteen (15) days following the Closing Date
(or such longer period as agreed to by the Collateral Agent in its sole
discretion), deliver to the Collateral Agent, evidence, in form and substance
satisfactory to the Collateral Agent that (i) that certain Fleet Preferred
Mortgage in favor of Wells Fargo Bank, National Association in the amount of
$75,000,000 recorded as of September 13, 2013 as Batch No. 14460700, Document
I.D. No. 5, (ii) that certain Fleet Preferred Mortgage in favor of Wells Fargo
Bank, National Association in the amount of $75,000,000 recorded as of October
22, 2010 as Batch No. 770916, Document I.D. No. 12710107, (iii) that certain
Fleet Preferred Mortgage in favor of Southwest Bank of Texas NA in the amount of
$17,800,000 recorded as of July 1, 1999 as at Book No. 99-83, Page 279, as
amended and (iv) that certain Preferred Ship Mortgage in favor of Wells Fargo
Bank, National Association in the amount of $4,000,000 recorded as of December
12, 2014 as Batch No. 24360700, Document I.D. No. 2, in each case, has been
released and terminated of record and the indebtedness referenced therein has
been removed from the record of the respective mortgaged Vessels.


(f)Insurance Endorsement. On or before August 7, 2015 (or such later date as
agreed to by the Collateral Agent in its sole discretion), the Collateral Agent
shall be named as additional insured,

94


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


as its interest may appear, with respect to any such insurance providing
liability coverage in form and substance satisfactory to the Collateral Agent.


(g)Tax Lien. Within thirty (30) days following the Closing Date (or such longer
period as agreed to by the Administrative Agent in its sole discretion), the
Borrower shall have provided evidence to the Administrative Agent that T.A.S.
Commercial Concrete Solutions, LLC has paid all taxes and other Indebtedness
evidenced by that certain state tax lien filing filed by the Texas Workforce
Commission on October 10, 2014 in the amount of $15,387.67 and that such state
tax lien has been released and terminated of record.


(h)Letter of Credit. Within ten (10) days following the Closing Date (or such
longer period as agreed to by the Administrative Agent in its sole discretion),
the Borrower shall provide evidence to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, that (i) that
certain standby letter of credit issued by Wells Fargo Bank, National
Association on behalf of Orion Construction, L.P. for the benefit of Signal
Mutual Indemnity Association Ltd in the amount of $1,100,798.00 has been
terminated and (ii) any liens and security interests provided to Wells Fargo
Bank, National Association as security for such standby letter of credit have
been terminated and released in full.


Section 8    NEGATIVE COVENANTS


Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 8.


Section 8.1     Indebtedness . No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:


(a)
the Obligations;



(b)
Indebtedness of the Borrower to any other Credit Party;



(c)
Guarantees with respect to Indebtedness permitted under this Section 8.1;



(d)Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;


(e)Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (e) plus assumed Indebtedness under clause (k) below shall not
exceed at any time $10,000,000;


(f)Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is

95


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


exposed in the conduct of its business or the management of its liabilities (it
being acknowledged by the Borrower that a Swap Agreement entered into for
speculative purposes or of a speculative nature is not a Swap Agreement entered
into in the ordinary course of business to hedge or mitigate risks);


(g)Indebtedness arising in connection with the financing of insurance premiums
in the ordinary course of business;


(h)to the extent constituting Indebtedness, all obligations in connection with
each Permitted Acquisition, including, without limitation, Earn Out Obligations;


(i)Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries;


(j)unsecured Indebtedness of the Borrower in an aggregate amount not to exceed
at any time $15,000,000; and


(k)Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder; provided that
any such Indebtedness was not created in anticipation of or in connection with
the transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (k) plus Indebtedness
under clause (e) above shall not exceed at any time $10,000,000.


Section 8.2     Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except:


(a)Liens in favor of the Collateral Agent for the benefit of the holders of the
Obligations granted pursuant to any Credit Document;


(b)Liens for Taxes not yet due or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;


(c)statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j) ), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue, or (ii) for amounts that are overdue and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;



96


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(d)Liens incurred in the ordinary course of business in connection with (i)
workers’ compensation, unemployment insurance and other types of social
security, or (ii) to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), in each
case, so long as no foreclosure, sale or similar proceedings have been commenced
with respect to any portion of the Collateral on account thereof;


(e)easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries, including, without limitation, all
encumbrances shown on any policy of title insurance in favor of the Collateral
Agent with respect to any Real Estate Asset;


(f)any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder;


(g)Liens solely on any cash earnest money deposits made by any Credit Party or
any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;


(h)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;


(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(j)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;


(k)licenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;


(l)
Liens existing as of the Closing Date and described in Schedule 8.2;



(m)Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(e); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively;


(n)Liens in favor of the Issuing Bank or the Swingline Lender on cash collateral
securing the obligations of a Defaulting Lender to fund risk participations
hereunder;


(o)Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;


(p)licenses (including licenses of Intellectual Property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business;



97


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(q)
Liens in favor of collecting banks under Section 4-210 of the UCC;



(r)Liens (including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits;


(s)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;


(t)Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $5,000,000 in the aggregate at any one time
outstanding; and


(u)the interest of the shipyard in vessels being built for or retrofitted for
the Borrower or its Subsidiaries during the period prior to delivery of the
vessel(s) under the applicable contract.


Section 8.3     No Further Negative Pledges. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any Contractual Obligation (other
than this Agreement and the other Credit Documents) that limits the ability of
any Credit Party or any such Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this Section 8.3
shall not prohibit (i) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 8.1(e), solely to the extent any
such negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under Section 8
.9 pending the consummation of such disposition, and (iv) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business.


Notwithstanding the foregoing or anything in this Agreement to the contrary, at
no time shall the Credit Parties be permitted to create, incur, assume or suffer
to exist Liens on any interest (fee, leasehold or otherwise) owned by the
Borrower or any of its Subsidiaries as of the Closing Date in any real property
located in the State of Florida.


Section 8.4     Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:


(a)    each Subsidiary of the Borrower may make Restricted Payments to the
Borrower; and


(b)the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests of such Person; and


(c)the Credit Parties may repurchase any class of Equity Interest of any other
Credit Party so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the Consolidated Leverage Ratio is
less than or equal to 2.00 to 1.00 after giving effect to such repurchases.



98


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 8.5     Burdensome Agreements. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (i) pay dividends or make any other distributions to the Borrower or
other Credit Party on its Equity Interests or with respect to any other interest
or participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to the Borrower or any other Credit Party, (iii) make
loans or advances to the Borrower or any other Credit Party, (iv) sell, lease or
transfer any of its property to the Borrower or any other Credit Party, (v)
pledge its property pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a
Borrower or Credit Party pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i)-(iv) above) for (1) this Agreement
and the other Credit Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(e); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.9 pending the
consummation of such sale.


Section 8.6     Investments . No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:


(a)Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith;


(b)
equity Investments owned as of the Closing Date in any Subsidiary;



(c)intercompany loans to the extent permitted under Section 8.1(b) and
guarantees to the extent permitted under Section 8.1(c);


(d)
Investments existing on the Closing Date and described on Schedule 8.6;



(e)
Investments constituting Swap Agreements permitted by Section 8.1(f);



(f)
Permitted Acquisitions;



(g)Investments constituting accounts receivable, trade debt and deposits for the
purchase of goods, in each case made in the ordinary course of business;


(h)other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $10,000,000.


Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4.


Section 8.7     Use of Proceeds. No Credit Party shall use the proceeds of any
Credit Extension of the Loans except pursuant to Section 7.9.


Section 8.8    Financial Covenants. The Credit Parties shall not:

99


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any Fiscal Quarter of the Borrower occurring during the periods set forth
below to exceed:


Period
Consolidated Leverage Ratio
 
 
Closing Date through and including December 31,
3.25 to 1.00
2015
 
 
 
March 31, 2016 through and including June 30,
3.00 to 1.00
2016
 
 
 
September 30, 2016 through and including
2.75 to 1.00
December 31, 2016
 
 
 
March 31, 2017 and thereafter
2.50 to 1.00
 
 



(b)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower to be
less than 1.25 to 1.00.


Section 8.9     Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any Acquisition or transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business, subject to Section
8.17) any vessel, the business, property or fixed assets of, or Equity Interests
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:


(a)any Subsidiary of the Borrower may be merged with or into the Borrower or any
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any other Subsidiary; provided, in the case of such a merger, (i) if
the Borrower is party to the merger, the Borrower shall be the continuing or
surviving Person and (ii) if any Guarantor is a party to such merger, then a
Guarantor shall be the continuing or surviving Person;


(b)Asset Sales, (i) the proceeds of which when aggregated with the proceeds of
all other Asset Sales made within the same Fiscal Year, do not exceed
$20,000,000; provided (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors of the applicable Credit Party (or similar
governing body)), and (2) no less than seventy-five percent (75%) of such
proceeds shall be paid in cash; and


(c)
Investments made in accordance with Section 8.6.




100


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 8.10     Disposal of Subsidiary Interests . Except for any sale of all
of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 8.9 and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Equity Interests of any of its Subsidiaries, except to qualify
directors if required by Applicable Laws; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Equity Interests of any of its Subsidiaries, except to another Credit
Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by Applicable Laws.


Section 8.11     Sales and Lease-Backs. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Credit Party or any Subsidiary (a) has sold or transferred
or is to sell or to transfer to any other Person (other than the Borrower or any
other Credit Party), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by the
Borrower or any other Credit Party to any Person (other than the Borrower or any
other Credit Party) in connection with such lease.


Section 8.12     Transactions with Affiliates and Insiders. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
officer, director or Affiliate of the Borrower or any its Subsidiaries on terms
that are less favorable to the Borrower or such Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not an
officer, director or Affiliate of the Borrower or any of its Subsidiaries;
provided, the foregoing restriction shall not apply to (a) any transaction
between or among the Credit Parties and (b) normal and reasonable compensation
and reimbursement of expenses of officers and directors in the ordinary course
of business.


Section 8.13     Prepayment of Other Funded Debt. No Credit Party shall, nor
shall it permit any of its Subsidiaries to:


(a)after the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt in a manner adverse to the
interests of the Lenders (including specifically shortening any maturity or
average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or


(b)except in connection with a refinancing or refunding permitted hereunder,
make any voluntary prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.1(b)).


Section 8.14     Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party or such
Subsidiary on the Closing Date and businesses that are substantially similar,
related or incidental thereto.



101


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 8.15     Fiscal Year; Accounting Changes. No Credit Party shall, nor
shall it permit any of its Subsidiaries to change its Fiscal Year-end from
December 31. No Credit Party shall, nor shall it permit any of its Subsidiaries
to change its accounting method (except in accordance with GAAP) in any manner
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders.


Section 8.16     Amendments to Organizational Agreements/Material Agreements.
Unless consented to in writing by the Administrative Agent in its sole
discretion, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, amend or permit any amendments to its Organizational Documents if such
amendment could reasonably be expected to be materially adverse to the Lenders
or any Agent. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, amend or permit any amendment to, or terminate or waive any provision of,
any Material Contract unless such amendment, termination, or waiver would not
have a material adverse effect on the Agents or the Lenders.


Section 8.17     Capital Expenditures. The Credit Parties shall not permit
Consolidated Capital Expenditures in any Fiscal Year to exceed $35,000,000 in
the aggregate plus the unused amount available for Consolidated Capital
Expenditures under this Section 8.17 for the immediately preceding fiscal year
(excluding any carry forward available from any prior fiscal year); provided,
that with respect to any fiscal year, capital expenditures made during any such
fiscal year shall be deemed to be made first with respect to the applicable
limitation for such year and then with respect to any carry forward amount to
the extent applicable.


Section 8.18     Negative Covenants Relating to the Vessels. The Credit Parties
shall not do any act or voluntarily suffer or permit any act to be done whereby
any insurance required hereunder or under any of the Fleet Mortgage shall or may
be suspended, impaired or defeated, or suffer or permit any Vessel to engage in
any voyage or carry any cargo not permitted under the policies of insurance then
in effect covering such Vessel.


Section 9    EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.


Section 9.1    Events of Default. If any one or more of the following conditions
or events shall
occur:


(a)Failure to Make Payments When Due. Failure by any Credit Party to pay (i) the
principal of any Loan when due, whether at stated maturity, by acceleration or
otherwise; (ii) within one (1) Business Day of when due any amount payable to
any Issuing Bank in reimbursement of any drawing under a Letter of Credit; or
(iii) within three (3) Business Days of when due any interest on any Loan or any
fee or any other amount due hereunder; or


(b)Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $5,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a

102


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or


(c)Breach of Certain Covenants. Failure of any Credit Party to perform or comply
with any term or condition contained in Section 7.1, Section 7.2, Section 7.5,
Section 7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11, Section 7.12,
Section 7.13, Section 7.14, Section 7.19 or Section 8; or


(d)Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or


(e)Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of such Borrower
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or


(f)Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or


(g)Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Credit Party or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) any
Credit Party or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of any
Credit Party or any of its Subsidiaries or any committee thereof shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 9.1(f); or



103


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(h)Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $2,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against any Credit Party or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days; or (ii) any
non-monetary judgment or order shall be rendered against any Credit Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or


(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty days; or


(j)Pension Plans. There shall occur one or more ERISA Events which individually
or in the aggregate results in liability of any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $2,000,000
during the term hereof and which is not paid by the applicable due date; or


(k)
Change of Control. A Change of Control shall occur; or



(l)Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and owing) in accordance with the terms hereof) or shall be declared
null and void, or the Collateral Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, or (ii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party; or


(m)Vessels. (a) A proceeding shall have been commenced on behalf of the United
States of America to effect the forfeiture of any of the Vessels or any notice
shall have been issued on behalf of the United States of America of the seizure
of any of the Vessels or to the effect that the Certificate of Documentation of
any of the Vessels is subject to cancellation or revocation, for any reason
whatsoever and the Borrower shall have failed within thirty (30) days of the
occurrence thereof to have assigned and pledged to the Collateral Agent, or
cause to have assigned and pledged to the Collateral Agent, additional
collateral having an aggregate value (as determined by the Collateral Agent in
its sole discretion) at least equal to the agreed value (as set forth on
Schedule 6.10(d)) of such Vessel or (b) the Borrower or any Credit Party shall
lose its status as a citizen of the United States of America for the purpose of
operating vessels in the coastwise trade in accordance with Section 2 of the
Shipping Act.


Section 9.2     Remedies. Upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9 .1(g), automatically, and upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of any Issuing Bank to
issue any Letter of Credit shall immediately terminate;

104


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each of the Credit Parties: (I) the unpaid
principal amount of and accrued interest on the Loans, (II) an amount equal to
the maximum amount that may at any time be drawn under all Letters of Credit
then outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2 .2(b)(iii) or
Section 2.3(e) ; (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for such Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding under arrangements acceptable to the Administrative
Agent, equal to the Outstanding Amount of the Letter of Credit Obligations at
such time. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default has been cured
to the satisfaction of the Required Lenders or waived in writing in accordance
with the terms of Section 11.4.


Section 9.3     Application of Funds. After the exercise of remedies provided
for in Section 9.2 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3), ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between the
Borrower or any of its Subsidiaries and any Swap Provider, to the extent such
Swap Agreement is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between the Borrower or any of its Subsidiaries
and any Treasury Management Bank, and (d) the Administrative Agent for the
account of the Issuing Banks, to Cash Collateralize that portion of the Letter
of Credit Obligations comprised of the aggregate

105


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.


Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.


Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section X for itself and its Affiliates as if a “Lender” party
hereto.


Section 10    AGENCY


Section 10.1     Appointment and Authority.


(a)Each of the Lenders and the Issuing Banks hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


(b)Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to

106


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any Collateral Document or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the Collateral Documents
with reference to the Collateral Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.


Section 10.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary of the Borrower or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.


Section 10.3     Exculpatory Provisions.


(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and


(iii)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any

107


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or


(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.


(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Section 10.4     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower and its Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


Section 10.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub- agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non- appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

108


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




Section 10.6     Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.



109


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Section 10.7     Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders and the Issuing Banks acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


Section 10.8     No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Book Manager, Lead Arranger, Co-Documentation Agents or
Co-Syndication Agents listed on the cover page hereof shall not have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.


Section 10.9     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and Section 11.2).


Section 10.10     Collateral Matters.


(a)The Lenders (including each Issuing Bank and the Swingline Lender)
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,


(i)to release any Lien on any property granted to or held under any Credit
Document securing the Obligations (x) upon termination of the commitments under
this

110


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Agreement and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Bank shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Credit Documents or consented to in accordance with the
terms of this Agreement, or (z) subject to Section 11.4, if approved, authorized
or ratified in writing by the Required Lenders;


(ii)to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(m); and


(iii)to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Credit Party as a result of
a transaction permitted under the Credit Documents.


Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section.


(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


(c)Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.


(d)No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Provider or any
Qualifying Treasury Management Bank, respectively that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the

111


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


Credit Documents except as expressly provided herein or in the other Credit
Documents. By accepting the benefits of the Collateral, each such Qualifying
Swap Provider and Qualifying Treasury Management Bank shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a holder of the Obligations, subject to the limitations set forth
in this clause (d). Furthermore, it is understood and agreed that the Qualifying
Swap Providers and Qualifying Treasury Management Banks, in their capacity as
such, shall not have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any of the other Credit Documents or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.


Section 11    MISCELLANEOUS


Section 11.1     Notices; Effectiveness; Electronic Communications.


(a)Notices Generally . Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:


(i)if to the Administrative Agent, the Borrower or any other Credit Party, to
the address, telecopier number, electronic mail address or telephone number
specified in Appendix B:


(ii)if to any Lender, any Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to Section
2 if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

112


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient


(c)Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.


(d)
Platform.



(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).


(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third- party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties ”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any other Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.


Section 11.2     Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable out-of-pocket fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,

113


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Bank (including the reasonable out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)Indemnification by the Credit Parties. The Credit Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any other Credit
Party, or any Environmental Liability related in any way to the Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 11.2(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), any Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent), the applicable Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (in

114


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


each case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Bank in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several.


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.


(e)Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices).


(f)Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, any Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.


Section 11.3     Set- Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, such
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, such Issuing Bank or such Affiliate shall have made any demand under
this Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies

115


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each of the Lenders and the Issuing Banks agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


Section 11.4     Amendments and Waivers.


(a)Required Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent and the Required Lenders; provided that (i) the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or any Issuing Bank, (ii) each of the Fee Letter and any Auto
Borrower Agreement may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto, (iii) no Defaulting Lender shall
have any right to approve or disapprove (x) any amendment, waiver or consent
hereunder, except that the Commitments, Loans and/or Letter of Credit
Obligations of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender except to the extent such waiver,
amendment or modification affects such Defaulting Lender differently than other
affected Lenders, (iv) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (v) the Required Lenders shall determine whether or not to allow any Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


(b)Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, no amendment, modification, termination, or consent shall
be effective if the effect thereof would:


(i)
extend the Revolving Commitment Termination Date;



(ii)waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any payment pursuant to Section 2.13(d) or any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 9.3, as applicable;


(iii)extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;


(iv)reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;



116


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(v)
extend the time for payment of any such interest or fees;



(vi)reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;


(vii)amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;


(viii)change the percentage of the outstanding principal amount of Loans that is
required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders” or “Term Loan A Commitment Percentage”,
“Term Loan Commitment Percentage” or “Revolving Commitment Percentage” or modify
the amount of the Commitment of any Lender;


(ix)release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or


(x)consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder).


(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:


(i)increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;


(ii)amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender;


(iii)amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3(e)
without the written consent of the Administrative Agent and of each Issuing
Bank; or


(iv)amend, modify, terminate or waive any provision of this Section 11 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.


(d)Execution of Amendments, etc. The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance

117


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


with this Section 11.4 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Borrower, on such Borrower.


Section 11.5     Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:




113


DMSLIBRARY01:26152202.7
(i)
Minimum Amounts.



(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (in each case with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in subsection (b)(i)(B) of this
Section in the aggregate) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is

118


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) commitments under revolving credit facilities and unfunded commitments
under term loan facilities if such assignment is to a Person that is not a
Lender with a commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded Term
Loan to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund;


(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of any Revolving
Commitment; and


(D)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment.


(iv)Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).



119


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at their own expense, Notes to the assignee evidencing
the interests taken by way of assignment hereunder. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.



120


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and 3
.3(subject to the requirements and limitations therein, including the
requirements under Section 3.3(f) (it being understood that the documentation
required under Section 3.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2 .17 and 3.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 3.2 or 3.3, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2 .14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

121


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------




Section 11.6     Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.


Section 11.7     Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3. 2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and Section
11. 2(c) shall survive the payment of the Loans, the cancellation, expiration or
cash collateralization of the Letters of Credit, and the termination hereof.


Section 11.8     No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.


Section 11.9     Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
the Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
(or to the Administrative Agent, on behalf of Lenders), or the Administrative
Agent, the Collateral Agent, the Issuing Banks or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.


Section 11.10     Severability. In case any provision in or obligation hereunder
or any Note or other Credit Document shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.


Section 11.11     Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment or Term Loan Commitment
of any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at

122


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


any time hereunder to each Lender shall be a separate and independent debt, and,
subject to Section 10.9, each Lender shall be entitled to protect and enforce
its rights arising under this Agreement and the other Credit Documents and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.


Section 11.12     Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.


Section 11.13     Applicable Laws.


(a)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.


(b)Submission to Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York county and of the
United States District Court of the Southern District of New York, any appellate
court from any thereof or any jurisdiction where a Vessel may be found, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or court in a jurisdiction where a Vessel is located, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction.


(c)Waiver of Venue. Each party hereto irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


Section 11.14     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT

123


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


Section 11.15     Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in
(including, for purposes hereof, any new lenders invited to join hereunder on an
increase in the Loans and Commitments hereunder, whether by exercise of an
accordion, by way of amendment or otherwise), any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower or its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein, or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided for herein, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, any Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information ” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning the Borrower or any Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities laws.


Section 11.16     Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under Applicable Laws shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement

124


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


at any time exceeds the Highest Lawful Rate, the aggregate outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower shall pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Lenders and each of the Credit Parties to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the aggregate outstanding amount of
the Loans made hereunder or be refunded to each of the applicable Credit
Parties.In determining whether the interest contracted for, charged, or received
by the Administrative Agent or a Lender exceeds the Highest Lawful Rate, such
Person may, to the extent permitted by Applicable Laws, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.


Section 11.17     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.


Section 11.18     No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, on the other hand, (ii) the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) the Administrative Agent
does not have any obligation to any Credit Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent and its respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and the Administrative Agent does not have
any obligation to disclose any of such interests

125


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


to any Credit Party or its Affiliates. To the fullest extent permitted by law,
each of the Credit Parties hereby waives and releases, any claims that it may
have against the Administrative Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


Section 11.19    Electronic Execution of Assignments and Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment, waiver, modification or consent
relating hereto shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


Section 11.20     USA PATRIOT Act. Each Lender subject to the Act hereby
notifies each of the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each of the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender to identify each of the Credit Parties in accordance with the Patriot
Act.


[Signatures on Following Page(s)]



126


DMSLIBRARY01:26152202.7



--------------------------------------------------------------------------------


[executedcreditagreemeimage1a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage2a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage3a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage4a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage5a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage6a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage7a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage8a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemeimage9a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemimage10a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemimage11a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreement_139.jpg]


--------------------------------------------------------------------------------


[executedcreditagreemimage13a.jpg]


--------------------------------------------------------------------------------


[executedcreditagreement_141.jpg]


--------------------------------------------------------------------------------


[executedcreditagreement_142.jpg]


--------------------------------------------------------------------------------


APPENDIX A


LENDERS, COMMITMENTS AND COMMITMENT PERCENTAGES


Lender
Revolving
Commitment
Revolving
Commitment
Percentage
Term Loan
Commitment
Term Loan
Commitment
Percentage
Regions Bank
$6,756,756.75
13.5135135%
$18,243,243.25
13.51351352%
Bank of America, N.A.
$5,675,675.68
11.35135136%
$15,324,324.32
11.351351350%
BOKF, NA dba Bank of Texas
$5,675,675.68
11.35135136%
$15,324,324.32
11.351351350%
Branch Banking & Trust Company
$5,675,675.68
11.35135136%
$15,324,324.32
11.351351350%
Frost Bank
$5,000,000.00
10.0%
$13,500,000.00
10.0%
Bank Midwest, a division of NBH Bank, N.A.
$4,729,729.73
9.45945946%
$12,770,270.27
9.459459459%
IBERIABANK
4,729,729.73
9.45945946%
$12,770,270.27
9.459459459%
KeyBank NA
4,729,729.73
9.45945946%
$12,770,270.27
9.459459459%
Trustmark National Bank
$4,054,054.05
8.1081081%
$10,945,945.95
8.108108111%
First Tennessee Bank NA
$2,972,972.97
5.94594594%
$8,027,027.03
5.945945948%
Total
$50,000,000.00
100.0%
$135,000,000.00
100.0%


--------------------------------------------------------------------------------



APPENDIX B


NOTICE INFORMATION


If to the Administrative Agent, Swingline Lender or Issuing Bank (Principal
Office):


Regions Bank
1180 West Peach Tree Street NW, Suite 1400 Atlanta, GA 30309
Attention: Keats Baldwin
Telephone: (404) 279-7448
Telecopier: (404)-279-7475
E-mail: keats.baldwin@regions.com


With a copy (which shall not constitute notice) to:


King & Spalding LLP
100 N. Tryon Street, Suite 3900
Charlotte, NC 28202
Attention: W. Todd Holleman
Telephone: (704) 503-2567
Telecopier: (704) 503-2622
E-mail: tholleman@kslaw.com


If to any Credit Party:


Orion Marine Group, Inc. and Subsidiaries
12000 Aerospace, Suite 300
Houston, TX 77034
Attention: Peter R. Buchler
Telephone: (713) 852-6505
Telecopier: (713) 852-6594
E-mail: pbuchler@orionmarinegroup.com


If to a Lender for purposes of Section 2.3(e):


Bank of America, N.A.
150 N. College St., NC1-028-17-06
Charlotte, North Carolina, 28255
Attention: Loan Operations (Naresh Thirunagari)
Telephone: (415) 436-3685
Telecopier: (214) 290-9432
E-mail: naresh.thirunagari@bankofamerica.com





--------------------------------------------------------------------------------



BOKF, NA dba Bank of Texas
1500 South Midwest Blvd-Lower Level
Midewest City, Oklahoma
Attention: Loan Operations (Lonnie Molskness)
Telephone: (405) 736-8978
Telecopier: (405) 319-1078
E-mail: lmolskness@bokf.com


Branch Banking & Trust Company
200 West 2nd Street
Winston Salem, NC 27101
Attention: Loan Operations (Beth Cook)
Telephone: (336) 733-3726
Telecopier: (888) 707-4162
E-mail: Beth.Cook@BBandT.com


Frost Bank
3838 Rogers Road
San Antonio, Texas 78251
Attention: Loan Operations (Janice Hill)
Telephone: (210) 220-4235
Telecopier: (210) 220 4389
E-mail: saparticipations@frostbank.com


Bank Midwest, a division of NBH Bank, N.A.
1111 Main Street, Suite 2700
Kansas City, Missouri 64105
Attention: Loan Operations (Pejmun Kalantar)
Telephone: (816) 298-2511
Telecopier: (855) 201-0712
E-mail: loanoperationspart@bankmw.com


IBERIABANK
11 E. Greenway Plaza, Suite 2900
Houston, Texas 77046
Attention: Loan Operations (Jose Gonzalez)
Telephone: (713) 624-7864
Telecopier: (281) 754-4038
E-mail: clo-houston@iberiabank.com





--------------------------------------------------------------------------------



KeyBank NA
127 Public Square
Cleveland, Ohio 44114
Attention: Paul Gordon – Service Officer
Telephone: (216) 813 6735
Telecopier: (216) 370-5997


Trustmark National Bank
945 Bunker Hill, Suite 200 Houston ,Texas 77024
Attention: Loan Operations (Sarah Prestridge)
Telephone: (713) 827-3720
Telecopier: (713) 365-0890
E-mail: sprestridge@trustmark.com


First Tennessee Bank NA
300 Court Ave., 7th Floor
Attention: Participation Servicing Center - FTB
Telephone: 1-800-209-9436
Telecopier: (901) 579-3428
E-mail: participations@ftb.com





--------------------------------------------------------------------------------



SCHEDULE 6.1
ORGANIZATION; REQUISITE POWER AND AUTHORITY; QUALIFICATION




Borrower and its Subsidiaries
Jurisdiction of Organization
Foreign Qualification(s)
Orion Marine Group, Inc.
Delaware
Texas
Orion Administrative Services, Inc.
Texas
Louisiana, Florida, Virginia
East & West Jones Placement Areas, LLC
Texas
None
F. Miller Construction, LLC
Louisiana
Alabama, Mississippi
Orion Marine Contractors, Inc.
Delaware
Alaska, Arizona, California, Idaho, Indiana, Montana, New Jersey, Nevada,
Oregon, Pennsylvania, Texas, Utah, Washington, British Columbia, Canada
Northwest Marine Construction, ULC*
Alberta, Canada
British Columbia, Canada
Orion Contractors Australia Pty Ltd*
Australia
None
OM Marine Services de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable *
Mexico
None
OCLP, LLC
Nevada
None
OCGP, LLC
Texas
Florida
Orion Construction, L.P.
Texas
Alabama, California, Florida, Georgia, Louisiana, Mississippi, Pennsylvania,
Washington
Orion Marine Construction, Inc.
Florida
Alabama, Arkansas, California, Connecticut, Georgia, Kansas, Louisiana,
Maryland, Massachusetts, Mississippi, North Carolina, Pennsylvania, South
Carolina, Tennessee, Texas, Virginia, Washington, Cayman Islands, Nevis, Puerto
Rico, United States Virgin Islands
SSL South, LLC
Florida
Dominican Republic
Commercial Channel and Dock Company
Texas
None




--------------------------------------------------------------------------------



Industrial Channel and Dock Company
Texas
None
King Fisher Marine Service, LLC
Texas
None
Misener Marine Construction, Inc.
Georgia
Louisiana (Name registrations: Alabama, Florida, Mississippi, North Carolina,
South Carolina, Texas, Virginia)
T. LaQuay Dredging, LLC
Texas
None
Orion Marine Construction TCI, Ltd*
Turks & Caicos
None
Orion Marine de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable*
Mexico
None
Orion Concrete Construction, LLC
Delaware
Texas
T.A.S. Commercial Concrete Construction, L.L.C.
Delaware
Texas
T.A.S. Commercial Concrete Solutions, LLC
Texas
None
T.A.S. Proco, LLC
Texas
None
GLM Concrete Services, LLC*
Texas
None
Schneider E&C Company, Inc.
Florida
Louisiana, Texas, Virginia, Washington, United States Virgin Islands



*Non-Credit Party Subsidiaries





--------------------------------------------------------------------------------





SCHEDULE 6.2
EQUITY INTERESTS AND OWNERSHIP
Subsidiary
Direct Owner
Percentage Ownership
Orion Administrative Services, Inc.
Orion Marine Group, Inc.
100%
Orion Concrete Construction, LLC
Orion Marine Group, Inc.
100%
Orion Marine Contractors, Inc.
Orion Marine Group, Inc.
100%
Schneider E&C Company, Inc.
Orion Marine Group, Inc.
100%
OCLP, LLC
Orion Marine Group, Inc.
100%
F. Miller Construction, LLC
Orion Marine Group, Inc.
100%
East & West Jones Placement Areas, LLC
Orion Administrative Services, Inc.
100%
T.A.S Commercial Concrete Construction, LLC
Orion Concrete Construction, LLC
100%
T.A.S. Commercial Concrete Solutions, LLC
Orion Concrete Construction, LLC
100%
GLM Concrete Services, LLC*
Orion Concrete Construction, LLC
49% (non-voting)
OCGP, LLC
OCLP, LLC
100%
Orion Construction, L.P.
OCLP, LLC
99.0%
Orion Construction, L.P.
OCGP, LLC
1.0%
Orion Marine Construction, Inc.
Orion Construction, L.P.
100%
Commercial Channel and Dock Company
Orion Marine, Construction, Inc.
100%
Industrial Channel and Dock Company
Orion Marine Construction, Inc.
100%
Misener Marine Construction, Inc.
Orion Marine Construction, Inc.
100%
SSL South, LLC
Orion Marine Construction, Inc.
100%
T. LaQuay Dredging, LLC
Orion Marine Construction, Inc.
100%
King Fisher Marine Service, LLC
Orion Marine Construction, Inc.
100%
Orion Marine Construction TCI, Ltd*
Orion Marine Construction, Inc.
100%
Orion Marine de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable*
Orion Marine Construction, Inc.
99.0%
Orion Marine de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable*
Orion Administrative Services, Inc.
1.0%
T.A.S. Proco, LLC
T.A.S Commercial Concrete Construction, LLC
99.0%
T.A.S. Proco, LLC
Orion Concrete Construction, LLC
1.0%
OM Marine Services de Mexico, S de RL de CV*
SSL South, LLC
99%




--------------------------------------------------------------------------------



OM Marine Services de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable*
F. Miller Construction, LLC
1%
Northwest Marine Construction, ULC*
Orion Marine Contractors, Inc.
100%
Orion Contractors Australia Pty Ltd*
Orion Marine Contractors, Inc.
100%
*Non-Credit Party Subsidiaries
 



[STRUCTURE CHARTS ATTACHED]



--------------------------------------------------------------------------------



As of July 2015




[flowchart.jpg]



--------------------------------------------------------------------------------



[flowchart2.jpg]



--------------------------------------------------------------------------------



SCHEDULE 6.10(b)
REAL ESTATE ASSETS




Owned Real Property:


Credit Party
Address
(including county)
Orion Marine Construction, Inc.
5600 W. Commerce St., Tampa, FL 33616
Schneider E&C Company, Inc.
5430 W. Tyson Ave. , Tampa, FL 33616
Orion Marine Construction, Inc.
5440 W. Tyson Ave. , Tampa, FL 33616
Orion Marine Construction, Inc.
159 Highway 316, Port Lavaca, TX 77979
Orion Marine Construction, Inc.
619 Bay View Drive, Port Lavaca, TX 77979
Orion Marine Construction, Inc.
931 West Main, Port Lavaca, TX 77979
Orion Construction, L.P.
2705 State Hwy 146, Baytown, TX 77520
Orion Construction, L.P.
17140 Market St., Channelview, TX 77530
Orion Marine Construction, Inc.
Bayview Heights Subdivision off the Shoreline of Lavaca Bay, Port Lavaca, TX
77979
Orion Marine Construction, Inc.
Bayview Heights Subdivision off the Shoreline of Lavaca Bay, Port Lavaca, TX
77979
East & West Jones Placement Areas, LLC
1004 Olin Mathieson Rd, Pasadena, TX 77056





--------------------------------------------------------------------------------



Leased Property:
Credit Party
Address
(including county)
Landlord Name and Address
Orion Administrative
12000 Aerospace, Suite 300,
Aerospace Operating
Services, Inc.
Houston, TX 77034*
Associates
Orion Construction, L.P.
7979 Dock Board Road, Sulpher, LA 70665
W. Calcasieu Port
Orion Construction, L.P.
2400 Veterans Blvd., Kenner, LA 70062
KingFish
Orion Construction, L.P.
840 Bayou Pines E., Lake Charles, LA 70601
Redd Properties LLC
Orion Marine Construction, Inc.
Bay View Drive, Port Lacava, TX 77979
Port Lacava Port
Orion Marine Construction, Inc.
916 Broadway, Port Lacava, TX 77979
Cary Knuepper
Orion Marine Construction, Inc.
317 Great Bridge Blvd., Chesapeake, VA 23320
Cross Family Holdings, LLC
Orion Marine Construction, Inc.
3500 Causeway Blvd., Suite 1290, Metairie, LA 70002
EOT, LLC
Orion Construction, L.P.
4440 Hwy 225, Suites 180 & 170, Deer Park, Texas 77536
Clay Partners LP
Orion Marine Construction, Inc.
5901 Sun Blvd. St., Suites 200 & 205, St. Petersburg, FL 33715
EBK PROPERTIES INC
Orion Marine Contractors, Inc.
6120 A St., Anchorage, AK 99518
West Property Holdings LLC
Orion Marine Contractors, Inc.
1851 Taylor Way, Tacoma, WA 98421
Tacoma Industrial Properties
Orion Marine Contractors, Inc.
1110 Alexander Ave., Tacoma, WA 98421
Port of Tacoma
Orion Marine Constructio, Inc.
1112 Alexander Ave., Tacoma, WA 98421
Graymont Western
Orion Marine Construction, Inc.
100 Dominion Blvd. N., Chesapeake, VA 23320
North Star Construction Corp
T.A.S. Commercial Concrete Construction, LLC
19319 Oil Center Blvd., Houston, TX 77073
MTS Interests
T.A.S. Commercial Concrete Construction, LLC
4800 Cash Rd., Dallas, TX 75247
MTS Interests
T.A.S. Commercial Concrete Construction, LLC
4831 Cash Rd., Dallas, TX 75247
Richard R. Coleman
T.A.S. Commercial
2727 LBJ Fwy, Dallas, TX
252 Atrium LP –
Concrete Construction, LLC
75244
Boxer Property MGT Corp
T.A.S. Proco, LLC (fka T.A.S. Proco, LP)
3723 Fatta Dr., Dickinson, TX 77539
Liberty Tower & Flare Inc.





*Chief Executive Office






--------------------------------------------------------------------------------



SCHEDULE 6.10(d)
VESSELS




Credit Party
Vessel Description
Coast Guard
Number
Vessel Name
Agreed Value
Orion Marine Construction, Inc.
BARGE:BOOSTER 110 FT YOS 21
1089521
YOS 21
$
210,000


Orion Marine Construction, Inc.
IMC Booster II
1098172
Booster LMC III
$
210,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1999 150 HP M-401 12'X40'
1161374
M-401
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1992 150 HP M-402 12'X40'
1161375
M-402
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1992 150 HP M-403 12'X40'
1161377
M-403
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1992 150 HP M-404 12'X40'
1161379
M-404
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1991 150 HP M-405 12'X40'
1161384
M-405
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1989 150 HP M-406 40'X20'
1161381
M-406
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1983 150 HP M-407 12'X40'
1161387
M-407
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 1999 M-408 12'X40'
1161388
M-408
$
45,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 2013 M-412 12'x40'
1251188
M-412
$
65,000


Orion Marine Construction, Inc.
BARGE:CARPENTER 2013 M-413 12'x40'
1251190
M-413
$
65,000


Orion Marine Construction, Inc.
BARGE:DECK 120 FT KFMS #92
1061363
KFMS 92
$
100,000


Orion Marine Contractors, Inc.
BARGE:DECK 1948 70 FT Orion 701
255171
Orion 701
$
50,000


Orion Marine Contractors, Inc.
BARGE:DECK 1966 170 FT Orion 1801
502778
Orion 1801
$
175,000


Orion Marine Construction, Inc.
BARGE:DECK 1980 LL102
630383
LL-102
$
50,000


Orion Marine Contractors, Inc.
BARGE:DECK 1971 196 ITB
536669
Orion IM 1902
$
40,000







--------------------------------------------------------------------------------



Orion Marine Construction, Inc.
BARGE:DECK YOS 16
1089520
YOS 16
$
85,000


Orion Marine Construction, Inc.
BARGE:DECK 1967 110 FT
512434
Barge 100
$
100,000


Orion Marine Construction, Inc.
BARGE:FUEL 2011 KFMS #110
1236598
KFMS 110
$
650,000


Orion Marine Construction, Inc.
BARGE:FUEL 2013 100K GAL Orion 1002
1250580
BF-1002
$
650,000


Orion Marine Construction, Inc.
BARGE:FUEL 2015 Orion BF-1003
1257821
BF-1003
$
650,000


Orion Marine Construction, Inc.
Barge Fuel 2015 241 GRT Orion 1004
1259461
Orion FB 1004
$
900,000


Orion Marine Contractors, Inc.
BARGE:DERRICK 1998 Rainier
1051197
Rainer
$
2,200,000


Orion Marine Contractors, Inc.
Barge Derrick 1971 724 GRT St Helens
826648
St Helens
$
750,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 2000 170 FT M-1802
1104493
M-1802
$
850,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 1995 211 GRT M-1203
1050886
M-1203
$
200,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 1997 211 GRT M-1204
1048866
M-1204
$
200,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 1997 211 GRT M-1205
1074536
M-1205
$
200,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 1998 211 GRT M-1206
1063154
M-1206
$
200,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 1995 211 GRT M-1207
1034041
M-1207
$
200,000


Orion Marine Construction, Inc.
BARGE:MATERIAL 1997 211 GRT M-1208
1074538
M-1208
$
200,000


Orion Marine Construction, Inc.
BARGE:SPUD 1979 200 Ft M-2101
607884
M-2101
$
1,250,000


Orion Construction LP
BARGE:DECK 1981 250 Ft George Johnson
645125
George Johnson
$
1,500,000


Orion Marine Construction, Inc.
BARGE:SPUD 2010 M-2501
1230997
M-2501
$
2,500,000


Orion Marine Construction, Inc.
BARGE:SPUD 1978 M-1801
600863
M-1801
$
850,000


Orion Marine Construction, Inc.
BARGE:SPUD 1980 M-1702
618323
M-1702
$
750,000


Orion Marine Construction, Inc.
BARGE:SPUD1980 170T M-1701
617810
M-1701
$
750,000







--------------------------------------------------------------------------------



Orion Marine Construction, Inc.
BARGE:SPUD1996 M-1501
1038806
M-1501
$
700,000


Orion Marine Construction, Inc.
BARGE:SPUD 1996 M-1502
1039185
M-1502
$
450,000


Orion Construction LP
BARGE:SPUD 2008 Star 303
1220316
Star 303
$
850,000


Orion Marine Contractors, Inc.
BARGE:SPUD 1942 Orion M-1601
284824
M-1601
$
850,000


Orion Marine Construction, Inc.
BARGE:SPUD 1994 M-1331
1026991
M-1331
$
450,000


Orion Marine Construction, Inc.
BARGE:SPUD 1994 M-1332
1026990
M-1332
$
450,000


Orion Construction LP
BARGE:SPUD 1993 150 TN KFMS #93
1000009
KFMS 93
$
450,000


Orion Marine Construction, Inc.
BARGE:SPUD 1993 150 TN KFMS #94
1000010
KFMS 94
$
300,000


Orion Marine Construction, Inc.
BARGE:SPUD 1953 140 T M-1403
1181184
M-1403
$
300,000


Orion Marine Construction, Inc.
BARGE:SPUD 2015 434 GRT M-1402
638787
M-1402
$
300,000


Orion Marine Construction, Inc.
BARGE:SPUD 1969 M-1401
522549
M-1401
$
250,000


Orion Marine Contractors, Inc.
BARGE:SPUD 1968 755 GRT Robert West
513728
Robert West
$
300,000


Orion Marine Construction, Inc.
BARGE:SPUD 1993 1202
993569
1202
$
200,000


Orion Marine Construction, Inc.
BARGE:SPUD 1970 1101
525486
1101
$
175,000


Orion Marine Contractors, Inc.
BARGE:SPUD 1943 Orion 1201
176796
Orion 1201
$
265,000


Orion Marine Construction, Inc.
BOAT:TUG 1981 1400 HP 1350 Bayou Bandit
553389
bayou bandit
$
575,000


Orion Marine Construction, Inc.
BOAT:TUG 1980 2000 HP Bayou Bull
626665
Bayou Bull
$
1,150,000


Orion Marine Construction, Inc.
Boat Tug 1999 27 GRT Miss Krissy
1088481
Miss Krissy
$
350,000


Orion Marine Construction, Inc.
Boat Tug 1955 73 GRT Jack Fisher
270310
Jack Fisher
$
200,000


Orion Marine Construction, Inc.
Boat Tug 1962 71 GRT Linda Fisher
288919
Linda Fisher
$
450,000


Orion Marine Construction, Inc.
Boat Tug 1982 103 GRT Dana Robyn
645654
Dana Robyn
$
300,000







--------------------------------------------------------------------------------



Orion Construction LP
Boat Tug 1959 29 GRT SUZY Q
279856
SUZY Q
$
175,000


Orion Construction LP
Boat Tug 1980 83 GRT Lynn R
625663
Lynn R
$
475,000


Orion Construction LP
Boat Tug 1952 26 GRT Brenda Lee
263629
Brenda lee
$
70,000


Orion Construction LP
Boat Tug 1968 34 GRT Julie K
517335
Julie K
$
90,000


Orion Marine Construction, Inc.
Boat Tug 1954 21 GRT Tommie Hicks
268749
Tommie Hicks
$
50,000


Orion Marine Construction, Inc.
Boat Tug 1980 33 GRT Sea Dozer II
617232
Sea Dozer II
$
200,000


Orion Marine Construction, Inc.
Boat Tug 1974 Amy Laqauy
561427
Amy Laquay
$
85,000


Orion Marine Construction, Inc.
Boat Tug 1979 33 GRT Sea Dozer I
614984
Sea Dozer I
$
120,000


Orion Construction LP
Boat Tug 1979 28 GRT Jackie S
607595
Jackie S
$
100,000


Orion Marine Construction, Inc.
Boat Tug Bayou Teddy
1226459
Bayou Teddy
$
135,000


Orion Marine Construction, Inc.
Boat Tug 1978 11 GRT Miss Ginny M-203
609315
Miss Ginny
$
120,000


Orion Marine Construction, Inc.
Boat Tug 1963 20 GRT Bayou Brute
290887
Bayou Brute
$
120,000


Orion Marine Construction, Inc.
Tug Boat 1967 20 GR Bayou Beast M-245
511363
Bayou Beast
$
75,000


Orion Construction LP
BOAT:TUG 1966 36 GRT Cindy Sue
502289
Cindy Sue
$
75,000


Orion Construction LP
BOAT:TUG 1950 29 GRT Donna Kay
261128
Donna Kay
$
65,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2502
1225389
2502
$
215,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2501
1225392
2501
$
215,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2503
1225390
2503
$
215,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2504
1225394
2504
$
215,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2505
1225391
2505
$
215,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2506
1225395
2506
$
215,000


Orion Construction LP
BOAT:TUG 2009 20 GRT 2507
1225393
2507
$
215,000


Orion Marine Construction, Inc.
Tug Boat 1972 175 HP Bayou Bronco M-224
542986
Bayou Bronco
$
75,000


Orion Construction LP
BOAT:TUG 1950 19 GRT GENO
259389
GENO
$
35,000


Orion Construction LP
BOAT:TUG 2009 13 GRT Miss Cassie
1219004
Miss Cassie
$
235,000


Orion Marine Construction, Inc.
Boat Tug 1979 Erin P
602328
Erin P
$
325,000


Orion Marine Construction, Inc.
Boat Tug Lorena II
1183491
Lorena II
$
175,000







--------------------------------------------------------------------------------



Orion Marine Construction, Inc.
The Gator
1165002
Gator
$
55,000


Orion Marine Construction, Inc.
The Razorback
1165001
Razorback
$
55,000


Orion Marine Contractors, Inc.
BOAT:TUG1958 Skagit
277518
Skagit
$
200,000


Orion Marine Contractors, Inc.
BOAT:TUG 2002 Puyallup
1131241
Puyallup
$
55,000


Orion Marine Construction, Inc.
BOAT:SMALL 1969 11 GRT Bayou Butthead
519989
Bayou Butthead
$
40,000


Orion Marine Construction, Inc.
Boat Small 1974 28 Ft Bayou Bus
650847
Bayou Bus
$
28,500


Orion Marine Construction, Inc.
DREDGE1961 CURTIS K HUGGINS (DREDGE 4) 20"
298914
Curtis Huggins
$
2,500,000


Orion Marine Construction, Inc.
DREDGE 1969 JASON LAQUAY
589554
Jason Laquay
$
1,450,000


Orion Marine Construction, Inc.
DREDGE 1963 24" JOHN C. LAQUAY
294090
John Laquay
$
3,000,000


Orion Marine Construction, Inc.
DREDGE 2010 LINDA LAQUAY
507917
Linda Laquay
$
12,500,000


Orion Marine Construction, Inc.
DREDGE 1976 24 RICHARD C LAQUAY
577889
Richard Laquay
$
6,000,000


Orion Marine Construction, Inc.
1990 M-1954
968581
M-1954
$
350,000


Orion Marine Contractors, Inc.
Barge Hopper 1963 1178 GRT Orion 2001
298461
Orion 2001
$
425,000


Orion Marine Construction, Inc.
BARGE:HOPPER 1956 IH-2201
270883
Orion IH-2201
$
500,000


Orion Marine Construction, Inc.
BARGE:HOPPER 1956 IH-2202
271245
Orion IH-2202
$
500,000


Orion Marine Construction, Inc.
FB 70
1103930
FB 70
$
85,000


Orion Marine Construction, Inc.
TENDER 1965 CHRIS P (TWIN 6-71)
1236352
CHRIS P (TWIN 6-71)
$
85,000


Orion Marine Construction, Inc.
TENDER 2001 SYBILL L
1236998
SYBILL L
$
70,000


Orion Marine Construction, Inc.
TENDER 2001 JEWEL F
1234408
JEWEL F
$
75,000


Orion Marine Construction, Inc.
TENDER 2004 MINNIE T
1234406
MINNIE T
$
75,000







--------------------------------------------------------------------------------



Orion Marine Construction, Inc.
TENDER 2005 KATIE JO
1236997
KATIE JO
$
75,000


Orion Marine Construction, Inc.
TENDER 1994 IRON OX
1088516
IRON OX
$
65,000


Orion Marine Construction, Inc.
TENDER 1997 WHIPLASH
1074671
WHIPLASH
$
25,000


Orion Marine Construction, Inc.
TENDER 2010 Bludworth MARY RUTHL
1234404
MARY RUTH L
$
75,000


Orion Marine Construction, Inc.
TENDER 2010 Bludworth WYATT C
1234402
WYATT C
$
35,000


Orion Marine Construction, Inc.
TENDER 2011 ELENA L
1235174
Elena L
$
160,000


Orion Marine Construction, Inc.
TENDER GLEN KURTZ
1242997
Glen Kurtz
$
175,000


Orion Marine Construction, Inc.
TENDER 1965 10 GRT AUSTIN B
1236356
AUSTIN B
$
50,000


Orion Marine Construction, Inc.
TENDER 1967 5 GRT BILLY M
1236350
BILLY M
$
50,000


Orion Marine Construction, Inc.
TENDER 1996 DEBBIE B
1234425
DEBBIE B
$
50,000


Orion Marine Construction, Inc.
TENDER 1993 DONNIE L II
1234422
DONNIE L II
$
50,000


Orion Marine Construction, Inc.
TENDER 1965 EMIL K
1236349
EMIL K
$
50,000


Orion Marine Construction, Inc.
TENDER 1964 HERON
294722
HERON
$
1,500


Orion Marine Construction, Inc.
TENDER 1962 JESSIE M
1236351
JESSIE M
$
50,000


Orion Marine Construction, Inc.
TENDER 1997 JULIUS H
1234420
JULIUS H
$
50,000


Orion Marine Construction, Inc.
TENDER 1970 MARY
1236354
Mary
$
50,000


Orion Marine Construction, Inc.
TENDER 1968 RANDY B
1236355
RANDY B
$
35,000


Orion Marine Construction, Inc.
TENDER 1988 SAM S
1233993
Sam S
$
40,000


Orion Marine Construction, Inc.
TENDER 1985 SIDNEY B
1234424
Sidney B
$
40,000


Orion Marine Construction, Inc.
TENDER 1993 TAMMIE B
1234423
Tammie B
$
40,000







--------------------------------------------------------------------------------



Orion Marine Construction, Inc.
TENDER 2001 WARREN H
1234436
Warren H
$
60,000


Orion Marine Construction, Inc.
TENDER 2001 HARRY LEE
1234421
Harry Lee
$
60,000


Orion Marine Construction, Inc.
TENDER 2000 PATTI G
1102604
Patti G
$
75,000


Orion Marine Construction, Inc.
TENDER 1954 LOON
1234426
LOON
$
30,000


Orion Marine Construction, Inc.
Ojibway
1029201
Ojibway
$
375,000


Orion Marine Contractors, Inc.
Cowlitz
1240152
 
$
215,000


Orion Marine Construction, Inc.+
 
624488
M-1503
N/A
Orion Marine Construction, Inc.
CREW BOAT BLACKFISH
991372
BLACKFISH
$
3,000


Orion Marine Construction, Inc.
 
1050406
JERI B
$
1,475,000





*The filing office for each of the above-listed Vessels is the National Vessel
Documentation Center in Falling Waters, West Virginia.


+Vessel has been disposed.






--------------------------------------------------------------------------------





SCHEDULE 6.14
NAME, JURISDICTION AND TAX IDENTIFICATION NUMBERS
OF BORROWER AND ITS SUBSIDIARIES


  
Borrower and its Subsidiaries
Jurisdiction of Organization
Taxpayer Identification
Number
Orion Marine Group, Inc.
Delaware
26-0097459
Orion Administrative Services, Inc.
Texas
71-0945404
East & West Jones Placement Areas, LLC
Texas
46-4713861
F. Miller Construction, LLC
Louisiana
20-5538311
Orion Marine Contractors, Inc.
Delaware
27-1333783
Northwest Marine Construction, ULC*
Alberta, Canada
86096-9963-RC0001
Orion Contractors Australia Pty Ltd*
Australia
928 538 028
OM Marine Services de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable*
Mexico
98-1129641
OCLP, LLC
Nevada
None; disregarded entity
OCGP, LLC
Texas
None; disregarded entity
Orion Construction, L.P.
Texas
76-0431089
Orion Marine Construction, Inc.
Florida
59-1158596
SSL South, LLC
Florida
26-2877150
Commercial Channel and Dock Company
Texas
17415025158
Industrial Channel and Dock Company
Texas
17415552425
King Fisher Marine Service, LLC
Texas
None; disregarded entity
Misener Marine Construction, Inc.
Georgia
32-0351570
T. LaQuay Dredging, LLC
Texas
None; disregarded entity
Orion Marine Construction TCI, Ltd*
Turks & Caicos
98-1131012
Orion Marine de Mexico, Sociedad de Responsabilidad Limitada de Capital
Variable*
Mexico
80-0950511
Orion Concrete Construction, LLC
Delaware
38-3975755
T.A.S. Commercial Concrete Construction, L.L.C.
Delaware
76-0616082
T.A.S. Commercial Concrete Solutions, LLC
Texas
76-0616084
T.A.S. Proco, LLC
Texas
74-3046374
GLM Concrete Services, LLC*
Texas
27-1707689
Schneider E&C Company, Inc.
Florida
35-2428689



*Non-Credit Party




--------------------------------------------------------------------------------



SCHEDULE 6.21
INSURANCE COVERAGE




[ATTACHED]






--------------------------------------------------------------------------------




[schedule621.jpg]
 
 
 
 
SUMMARY OF INSURANCE
 
 
 
 
 
2014 – 2015
 
POLICY TERM
 
COVERAGE
LIMITS & DEDUCTIBLES
CARRIER
10/1/14
10/1/15
 
Hull & Machinery
$
136,851,578


 
Total Insured Values
AGCS Marine Insurance Company
 
 
 
 
$
100,000


 
Deductible – any one occurrence
 
 
 
 
 
 
 
 
 
 
 
 
Protection & Indemnity
$
1,000,000


 
Combined Single Limit
 
10/1/14
10/1/15
 
Mexican Reinsurance
$
100,000


 
Deductible – any one casualty or occurrence
 
 
 
 
 
 
 
 
 
 
 
 
 
10/1/14
10/1/15
 
MEL – Crew
$
1,000,000


 
Any one accident or occurrence
Lloyds Syndicate #2007 – 80%
 
 
 
 
$
500,000


 
Deductible - Any one accident or occurrence for all divisions subject to
Lloyds Syndicate #1897 – 20%
10/1/14
10/1/15
 
Mexican Reinsurance
$
1,500,000


 
Additional Aggregate Deductible
 
 
 
 
 
 
 
 
 
 
 
 
 
10/1/14
10/1/15
 
Vessel Pollution
$
5,000,000


 
Any one vessel in any one incident
Great American Insurance
10/1/14
10/1/15
 
Mexican Reinsurance
 
 
 
Company
 
 
 
 
 
 
 
 
10/1/14
10/1/15
 
Marine General Liability
$
2,000,000


 
General Aggregate (other than products/completed operations)
AGCS Marine Insurance Company
 
 
 
 
$
1,000,000


 
Products/Completed Operations Aggregate
 
 
 
 
 
$
1,000,000


 
Personal & Advertising Injury
 
 
 
 
 
$
1,000,000


 
Each Occurrence
 
 
 
 
 
$
1,000,000


 
Damage to Premises Rented to You
 
 
 
 
 
$
5,000


 
Premises Medical Payment
 
 
 
 
 
$
100,000


 
Deductible - Per Occurrence
 
 
 
 
 
 
 
 
 
10/1/14
10/1/15
 
Bumbershoot
$
5,000,000


 
Each Occurrence
AGCS Marine Insurance Co – 50%
 
 
 
 
$
5,000,000


 
Annual Aggregate where applicable
Lloyds of London – 50%
 
 
 
 
$
1,000,000


 
SIR or amounts recoverable as applicable
 
 
 
 
 
 
 
 
 
10/1/14
10/1/15
 
Excess Bumbershoot
$
95,000,000


 
Any one accident or occurrence, CSL
AGCS Marine Insurance Co –
 
 
 
 
$
95,000,000


 
General Aggregate Limit Excess of:
21.05%
 
 
 
 
 
 
 
Lloyds of London – 78.95%
 
 
 
 
5 000,000


 
Any one accident or occurrence, CSL
 
 
 
 
 
 
 
 
 
10/1/14
10/1/15
 
Automobile Liability
$
1,000,000


 
Combined Single Limit (Sym 1)
New Hampshire Insurance Co.
 
 
 
 
$
1,000,000


 
Uninsured Motorist/Underinsured Motorist (Sym 2)
 
 
 
 
 
 
 
Physical Damage Symbols – 2 & 8
 
 
 
 
 
 
 
Deductibles
 
 
 
 
 
$
2,500


 
Comprehensive
 
 
 
 
 
$
2,500


 
Collision
 
 
 
 
 
 
 
 
 

[executedcreditagreemimage23a.jpg]



--------------------------------------------------------------------------------



Exhibit 1.1


[Form of] Secured Party Designation Notice


Date:    ____________ __, 201_


To:    Regions Bank, as Administrative Agent


Re:
Credit Agreement dated as of August 5, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Orion Marine Group, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.



[Name of [Qualifying Swap Bank][Qualifying Treasury Management Bank]] (the
“Lender”) hereby notifies you, pursuant to the terms of the Credit Agreement,
that the Lender meets the requirements of a [Qualifying Swap Bank][Qualifying
Treasury Management Bank] under the terms of the Credit Agreement and is a
[Qualifying Swap Bank][Qualifying Treasury Management Bank] under the Credit
Agreement and the other Credit Documents.


Delivery of this Notice by telecopy shall be effective as an original.


A duly authorized officer of the undersigned has executed this Notice as of the
___ day of


_____, _____.




,
as a Hedging Agreement Provider
 
 
By:
 
Name:
 
Title:
 




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 2.1


[Form of] Funding Notice


Date:    ____________ __, 201_


To:    Regions Bank, as Administrative Agent


Re:
Credit Agreement dated as of August 5, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Orion Marine Group, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):


¨ A Borrowing of Revolving Loans


¨ A Borrowing of Swingline Loans


¨ A Borrowing of Term Loans


1.
On _______________, 201__ (which is a Business Day).



2.
In the amount of $__________.



3.
Comprised of ______________ (Type of Loan requested).



4.
For Adjusted LIBOR Rate Loans: with an Interest Period of __________ months.



The undersigned Borrower hereby represents and warrants that after giving effect
to any Borrowing of the requested Revolving Loans, Swingline Loans or Term
Loans, as applicable, (x) the Outstanding Amount of Revolving Obligations shall
not exceed the Aggregate Revolving Commitments, (y) the Outstanding Amount of
Swingline Loans shall not exceed the Swingline Sublimit and (z) the Outstanding
Amount of each Term Loan shall not exceed the applicable Term Loan Commitment.


The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing.


[Signature on Following Page]







DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 






DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 2.3


[Form of] Issuance Notice


Date:    ____________ __, 20__


To:    Regions Bank, as Administrative Agent


Re:
Credit Agreement dated as of August 5, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Orion Marine Group, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby desires
a Letter of Credit to be issued by _____________ (the “Issuing Bank”) in
accordance with the terms and conditions of the Credit Agreement on __________
___, 20__ (the “Credit Date”) in an aggregate face amount of $__________.


Attached hereto for each such Letter of Credit is a letter of credit
application.


The undersigned Borrower hereby represents and warrants that after issuing such
Letter of Credit requested on the Credit Date, in no event shall (x) the
Outstanding Amount of the Revolving Obligations exceed the Revolving
Commitments, and (y) Outstanding Amount of the Letter of Credit Obligations
exceed the Letter of Credit Sublimit.


The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such issuance of such Letter of Credit on the Credit
Date.


[Signature on Following Page]































DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 






DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 2.5-1


[Form of] Revolving Loan Note


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “ Credit Agreement”) among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the Credit Date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Principal Office of the Administrative Agent. If any
amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.


This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Loan
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Loan Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Loan Note.


THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.






[Signatures on Following Page(s)]

















DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.




ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 2.5-2


[Form of] Swingline Note


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
REGIONS BANK or its registered assigns (the “Swingline Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Swingline Loan from time to time made by the Swingline
Lender to the Borrower under that certain Credit Agreement dated as of August 5,
2015 (as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement ”) among the
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
as Guarantors, the Lenders from time to time party thereto and Regions Bank, as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the Credit Date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swingline Lender in Dollars in immediately available funds. If
any amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.


This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Swingline
Lender in the ordinary course of business. The Swingline Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swingline Note.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


[Signatures on Following Page(s)]





















DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.




ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 2.5-3


[Form of] Term Loan Note


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “ Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “ Credit Agreement”) among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the Credit Date of such Term Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Principal Office of the Administrative Agent. If any
amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.


This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Term Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Term Loan Note and
endorse thereon the date, amount and maturity of its portion of the Term Loan
and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Loan Note.


THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.






[Signatures on Following Page(s)]















DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Borrower has caused this Term Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.




ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 2.8


[Form of] Conversion/Continuation Notice


Date:    ____________ __, 20__


To:    Regions Bank, as Administrative Agent


Re:
Credit Agreement dated as of August 5, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Orion Marine Group, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


Pursuant to Section 2.8 of the Credit Agreement, the undersigned hereby requests
(select one):


¨ A conversion or continuation of Revolving Loans


¨ A conversion or continuation of Term Loans


¨ A conversion or continuation of Swingline Loans


1.
On _______________, 20__ (which is a Business Day).



2.
In the amount of $__________.



3.
Comprised of ______________ (Type of Loan requested).



4.
For Adjusted LIBOR Rate Loans: with an Interest Period of __________ months.



The undersigned Borrower hereby certifies that no Default or Event of Default
has occurred and is continuing or would result from any continuation or
conversion contemplated hereby.


[Signature on Following Page]





















DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 3.3


[Form of U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Orion Marine Group,
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement.


Pursuant to the provisions of Section 3. 3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


[Signature Page Follows]







































DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











[NAME OF LENDER]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
Date:________ __, 20[ ]
 


DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Form of U.S. Tax Compliance Certificate


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Orion Marine Group,
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.


Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W- 8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[Signature Page Follows]





DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











[NAME OF LENDER]
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:________ __, 20[ ]




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Form of U.S. Tax Compliance Certificate


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Orion Marine Group,
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.


Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-
8BEN-E (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


[Signature Page Follows]



































DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











[NAME OF LENDER]
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:________ __, 20[ ]


DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Form of U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Orion Marine Group,
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.


Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[Signature Page Follows]































DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











[NAME OF LENDER]
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:________ __, 20[ ]










DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 7.1(c)


[Form of] Compliance Certificate


Financial Statement Date: __________, 20___


To:    Regions Bank, as Administrative Agent


Re:
Credit Agreement dated as of August 5, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Orion Marine Group, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.





Ladies and Gentlemen:


The undersigned hereby certifies as of the date hereof that [he/she] is the
____________ of the Borrower, and that, in [his/her] capacity as such, [he/she]
is authorized to execute and deliver this certificate (including the schedules
attached hereto and made a party hereof, this “Compliance Certificate”) to the
Administrative Agent on behalf of the Borrower, and that:


[Use following paragraph 1 for Fiscal Year-end financial statements:]


[1. Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements required by Section 7.1(b) of the Credit Agreement for the
Fiscal Year of the Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant of recognized national
standing required by such section. Such financial statements fairly present, in
all material respects, the consolidated financial position of the Borrower and
its Subsidiaries as at the date indicated and the results of their operations
and their cash flows for the period indicated.]


[Use following paragraph 1 for Fiscal Quarter-end financial statements:]


[1. Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 7.1(a) of the Credit Agreement for the Fiscal
Quarter of the Borrower ended as of the above date. Such financial statements
fairly present, in all material respects, the financial condition of
consolidated financial position of the Borrower and its Subsidiaries as at the
date indicated and the results of their operations and their cash flows for the
period indicated, subject to changes resulting from audit and normal year end
adjustments.]


2.The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and financial condition of the Borrower and its Subsidiaries during
the accounting period covered by the attached financial statements.


3.A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether a Default or Event of Default exists, and

DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------





[select one:]






[to the knowledge of the undersigned during such fiscal period, no Default or
Event of Default exists as of the date hereof.]


[or:]


[the following is a list of each Default or Event of Default, the nature and
extent thereof and proposed actions with respect thereto:]


4. The financial covenant analyses and calculations for the periods identified
therein of the Consolidated Fixed Charges, Consolidated Leverage Ratio (used in
the determination of the Applicable Margin), Consolidated Fixed Charge Coverage
Ratio, and Consolidated Capital Expenditures are set forth on Schedule 2
attached hereto. In the event of any conflict between the formulas used for such
analyses and calculations provided in the attached Schedule 2 and the formulas
provided in the Credit Agreement, the Credit Agreement shall govern.


5. Set forth on Schedule 3 is a summary of all material changes in GAAP and in
the consistent application thereof, unless such change and the effects thereof
have been described in a previous Compliance Certificate, the effect on the
financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants before and after giving effect to such
changes.




[Signature on Following Page]

DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of
__________, 20___.




ORION MARINE GROUP, INC.
 
 
By:
 
Name:
 
Title:
 


DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Schedule 1
to Compliance Certificate


For the Fiscal [Quarter] [Year] ending __________ ___, 20___.


Financial Statements


(see attached)

DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Schedule 2
to Compliance Certificate


For the Fiscal [Quarter] [Year] ending __________ ___, 20___.


Covenant Calculations


Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement. In the event of any conflict between the formulas
used for such analyses and calculations provided in this Schedule 2 and the
formulas provided in the Credit Agreement, the Credit Agreement shall govern.


Consolidated EBITDA


Consolidated EBITDA
 
Consolidated Net Income
$ ___________
+ Consolidated Interest Charges
$ ___________
+ the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period
$ ___________
+ depreciation expense
$ ___________
+ amortization expense
$ ___________
+ all non-cash expenses, charges and losses (or minus any non-cash gains) for
such period (excluding those expenses, charges and losses related to accounts
receivable) so long such expenses, charges and losses are not expected to be
paid in cash at any time in the future
 
= Consolidated EBITDA
$ ___________



Consolidated Fixed Charges
 
Consolidated Fixed Charges
 
Consolidated Cash Taxes
$ ___________
+ cash portion of Consolidated Interest Charges
$ ___________
+ Consolidated Scheduled Funded Debt Payments
$ ___________
+ Restricted Payments made during such period, all as determined in accordance
with GAAP
$ ___________
= Consolidated Fixed Charges
$ ___________



Consolidated Leverage Ratio
A.
Consolidated Funded Debt:
$
 
B.
Consolidated EBITDA:
$
 
C.
Consolidated Leverage Ratio (Line A Line B):
 
to 1.00




DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Consolidated Fixed Charge Coverage Ratio
A.
Consolidated EBITDA:
$
 
i.
minus Consolidated Taxes
$
 
ii.
minus Consolidated Maintenance Capital Expenditures
$
 
B.
Consolidated Fixed Charges:
$
 
E.
Consolidated Fixed Charge Coverage Ratio
 
 
 
(Line A minus lines i and ii Line B):
 
to 1.00



Consolidated Capital Expenditures
Consolidated Capital Expenditures
$














































DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Schedule 3
to Compliance Certificate




For the Fiscal [Quarter] [Year] ending __________ ___, 20___.


Changes in GAAP


(see attached)



DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 6.11


[Form of] Guarantor Joinder Agreement


THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”) dated as of __________, 20__
is by and between [___________], a [___________] (the “ New Subsidiary”), and
REGIONS BANK, in its capacities as Administrative Agent and Collateral Agent
under that certain Credit Agreement dated as of [_________], 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among ORION MARINE GROUP, INC., a Delaware corporation


(the “Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


The Credit Parties have elected or are required by Section 7.14 of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor” thereunder.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the holders of the Obligations:


1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Section 4 of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of a Obligor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants,
pledges and assigns to the Collateral Agent, for the benefit of the holders of
the Obligations, a continuing security interest in any and all right, title and
interest of the New Subsidiary in and to the Collateral (as defined in the
Security Agreement) of the New Subsidiary to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations (as defined in the Security
Agreement).


3.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement, and shall have all the rights and obligations of a
“Pledgor” (as such term is defined in the Pledge Agreement) thereunder as if it
had executed the Pledge Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all the terms, provisions and conditions
contained in the Pledge Agreement. Without limiting the generality of the
foregoing terms of this paragraph 3, the New Subsidiary hereby pledges and
assigns to the

DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Collateral Agent, for the benefit of the holders of the Obligations, and grants
to the Collateral Agent, for the benefit of the Lenders, a continuing security
interest in any and all right, title and interest of the New Subsidiary in and
to Pledged Collateral (as such term is defined in the Pledge Agreement).


4. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:


(a)The New Subsidiary’s exact legal name and state of formation are as set forth
on the signature pages hereto.


(b)The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.


(c)Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.


(d)Schedule 3 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.


4.The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Credit Parties in Section 11.1
of the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.


6.This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.


7.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


[Signatures on Following Page(s)]

DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the New Subsidiary has caused this Guarantor Joinder
Agreement to be duly executed by its authorized officer, and Regions Bank, in
its capacities as Administrative Agent and the Collateral Agent, for the benefit
of the holders of the Obligations, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.


[NEW SUSIDIARY]
 
 
By:
 
Name:
 
Title:
 





Acknowledged and accepted:


REGIONS BANK,
as Administrative Agent and Collateral Agent


By:
 
Name:
 
Title:
 




















DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Schedule 1
to Guarantor Joinder Agreement


Taxpayer Identification Number; Organizational Number





DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Schedule 2
to Guarantor Joinder Agreement


Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure











DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Schedule 3
to Guarantor Joinder Agreement


Equity Interests





DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Exhibit 11.5


[Form of] Assignment Agreement


This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “ Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:
 
 
2.
Assignee:
 
[and is an Affiliate/
 
 
Approved Fund of [identify Lender]]
 
3.
Borrower:
_________________________________
4.
Administrative Agent:
Regions Bank, as the administrative agent under the Credit
 
 
Agreement
5.
Credit Agreement:
Credit Agreement dated as of [______], 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Orion Marine Group, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent.
 
 
 
6.
Assigned Interest:
 
 


DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Aggregate [Revolving] [Term Loan]
Commitments / [Revolving] [Term Loan]
Loans for all Lenders
Amount of [Revolving] [Term
Loan] Commitments / Loans
Assigned
[Revolving]
[Term Loan]
Commitment
Percentage
Assigned
$_________
$_________
_________%
$_________
$_________
_________%
$_________
$_________
_________%



7.
Effective Date: __________________ [to be inserted by Administrative Agent and
which shall be the effective date of recordation of transfer in the Register
therefor]







The terms set forth in this Assignment Agreement are hereby agreed to:
ASSIGNOR:
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
ASSIGNEE:
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 










DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



[Consented to and]1 Accepted:
 
 
REGIONS BANK,
as Administrative Agent
 
 
By:
 
Name:
 
Title:
 
 
 
[Consented to:]2
 
 
ORION MARINE GROUP, INC., as Borrower
 
 
By:
 
Name:
 
Title:
 
 
 
[Consented to:] 3
 
 
[____________ ],
 as Issuing Bank
 
 
By:
 
Name:
 
Title:
 
 
 
[Consented to:] 4
 
 
[____________],
as Swingline Lender
 
 
By:
 
Name:
 
Title:
 



________________
1 
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

3 
To be added only if the consent of the Issuing Bank is required by the terms of
the Credit Agreement.

4 
To be added only if the consent of the Swingline Lender is required by the terms
of the Credit Agreement.






DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



Annex 1 to Assignment Agreement


STANDARD TERMS AND CONDITIONS


1. Representations and Warranties.


1.1.Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and


(ii)it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.General Provisions. This Assignment Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed

DMSLIBRARY01:26261578.2



--------------------------------------------------------------------------------



in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment Agreement. This Assignment Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.



DMSLIBRARY01:26261578.2

